 

LENZ & STAERELIN

Polushin et at:

During his research on alternative deprotection conditions for the azidomethy] group, 249
the skilled person would also have inevitably come across Polushin et al. This is

particularly due to the fact that Polushin et ai. relates to modified nucleotides.

Evidence: Polushin et al. (1996), Synthesis of Oligonucleotides Containing 2'-Azido-
and 2'-Amino-2'-deoxyuridine Using Phosphotriester Chemistry; Tetrahedron
Letters, Vol. 37, No. 19, pp. 3227-3230

(Enclosure 25)
Polushin et al. discloses that a dinucleotide modified with an azido group can be 250
reduced by a modified Staudinger reaction under extremely mild conditions. The
corresponding reduction takes place in an aqueous medium with TCEP as the
reducing agent. The skilled person would therefore assume with an expectation of
success almost bordering on certainty that the conditions according to Polushin et al.
would also be suitable for deprotecting an oligonucleotide with a 3'-azidomethyl

group to the free OH.

This is also confirmed by the further experiments of Prof Care// (see Enclosure 23, 231

page 9, line 12, to page 10, line 2):

"Question 2.1: Do the Polushin conditions lead to a
denaturation of the DNA?

tn the publication of Polushin et ai. (THE 1996, 37, 3227),
an azide group at a DMT-protected dinucleotide is
quantitatively reduced with TCEPshydrochloride in a
pyridine / water / acetonitrile mixture (2/1/4, v/v/v, 0.01 M
2"azidonucteotide, 4-fold excess of TCEP- HCl} under
mild conditions, at 10 °C, for no longer than 10 minutes.
fhe question was therefore raised whether a double-
stranded primer-template duplex denatures at these
temperatures."

The above duplex of the primer and the template was first measured by means of a 252

melting point analysis (4 pM DNA duplex, measured at 290 mm) in a

66
 

LENZ & STAEHELIN

pyridine/water/acetonitrile mixture (2:1:4) (see Enclosure 25, page 3230, line 1). The
melting point was determined at 17°C (see Enclosure 23, Fig, 2.1A). Accordingly, a
duplex is present below 17°C and thus under the deprotection conditions of 10°C
specified by Polushin et al. The melting point is low, as can be expected in the

absence of salt.

As explained above, it is common general knowledge that DNA duplexes are only 253
stable in the presence of salt. Prof. Carell therefore measured the melting point in the
presence of 150 mM in a second experiment (Fig. 2.1B), Le. in a mixture of
pytidine/water/acetonitrile (2:1:4) plus 150 mM salt. In this experiment, a melting
point of 42°C, ie. significantly above the room temperature recommended for

deprotection by Polushin et al, was measured:

Y
a

N
cred

Ms
oo

nm
My

  

Reiaive absorbance (290 nm}
Relative absorbarice (2790 nm}

N
C]

T a FA, 19 - ny
1 2 6 400 5G OBO 2 30 40. 50 60 70
Tamparature {C) Temparaiure (C}

Fig. 2.1 Melting the primer-template duplex in a mixture of pyridine / water /
acetonitrile (21:4) without (A) and with (B) 150 mM salt.

Finally, Prof Carell investigated the question of whether an azidomethy! group at 254
the 3'-position of a nucleotide can also be cleaved off under the conditions of

Polushin (see Enclosure 23, page 10, lines 15 to 18}:

"Question 2.2: Can the azidomethyl group be removed
with TCEP under the Polushin et al, condilions?

67
 

LENZ & STAEBHELIN

Evaluation of this question was supposed to clarify
whether under the Polushin conditions an efficient
deprotection of the 3' azidamethyl group is possible.

To investigate this question, the experiment to answer question 1.3 was repeated with 255

the conditions spectfied by Polushin et al. The results of the analysis show that a

fully deprotected nucleotide was obtained:

re
“oF 08 a2o Neo"
po pop Oo
E t f
OH OH OH
0
4
Ng,
Exact Mass: 536,00

In summary, Prof Carel! concludes (see Enclosure 23, page 13, lines 3 to 14): 256

"Regarding the deprotection of the azidomethyl group, on
the basis of our experiments, it can be determined that the
experimental conditions of Zavgorodny, as well as of
Polushin, enable an efficient reduction af the azido group,
Jollowed by the subsequent decay = deprotection of the
forming hemiaminal, Under the conditions described by
Zavgoroduy and Polushin, ie., either with PPh 3 or TCEP
even in the presence of pyridine, the primer-template
model construct selected by us is double-stranded paired.

The influence of the pyridine used for the reduction is
detectable, but the reduction in stability of the duplex by
only a few degrees barely has any effect."

The skilled person therefore had no reason to fear that the conditions of Polushin et 237

al, would lead to irreversible denaturation when applied to double-stranded DNA.
The opposite is the case. In any event, he still had appropriate remedies at his

disposal, for example the hairpin technology.

68
 

LENZ & STAEHELIN

i)

The remaining asserted claims

The subject matter of the further claims of EP 578, in particular the asserted ones, is

likewise invalid in view of Tsien et af. (Enclosure 14) or Ju ef al. (Enclosure 8),
Claim 4

Claim 4 defines that Z is an azidomethyl group, For the reasons set forth in any detail
above, the subject matter of claim 4 is rendered obvious by Ju ef al. in combination
with Zavgorodny ef al. (1991), at least to the extent that this claim relates to a 3'-O-

azidomethyl group.
Claims 6, 7 and 9

Claims 6 and 7 define that the base is linked to a detectable label via a linker (claim
6) or that the base is linked to a detectable label via a cleavable linker (claim 7).

Claim 9 defines that the label is a fluorophore.

Ju et al. discloses the subject matter of claims 6, 7 and 9 since it teaches that the
nucleotides to be used can carry a cleavable linker on the base of the nucleotide, to

which a label is attached (see Enclosure 8, page 73, lines 20 to 29):

"f...J each different nucleotide analogue comprises (a} a
base selected from the group consisting of adenine,
guanine, cytosine, thymine, and uracil, and their
analogues; (b) a unigue label attached through a
cleavable linker to the base or fo an analogue of the base;
(c) a deoxyribose; and (d) a cleavable chemical group to
cap an -OH group at a 3' -position of the deoxyribose;
J"

This label may be a fluorophore as defined in claim 9 (see Enclosure 8, page 77,

lines 25 to 28):

“The method of claim 1, wherein the unique label that is
attached to the nucleotide analogue is a fluorescent moiety
or a fluorescent semiconductor crystal,”

69

258

260

264

262
 

LENZ & STAEHELIN

Likewise, Tsien ef al. also teaches that nucleotides can carry a label on their base, in 263

particular a fluorophore (see Enclosure 14, page 27, line 33, to page 28, line 6):

"While the above-described approaches to labelling focus
on incorporating the label into the 3' hydroxyl blocking
group, there are a number of alternatives - particularly
the formation of a 3'-blacked dNTP analogue containing a
label such as a fluorescent group coupled to a remote
position such as the base. This dNTP can be incorperated
and the fluorescence measured and removed according fo
the methods described below, One method involves the use
of a fluorescent tag attached to the base moiety."

Tsien et al. also teaches that the label can be attached by means of a linker, referred 264

to herein as a “spacer” or “tether" (Enclosure 14, page 28, lines 19 to 23):

"In another type of remote labeling the fluorescent moiety
or other innecuous label can be attached to the dNTP
through a spacer or tether. The tether can be cleavable if
desired 10 release the fluorophore or other label on
demand.”

Claims 6, 7 and 9 are thus not inventive either. 265

iii) Claim 12

Method claim 12 is not based on an inventive step, either. For example, see the 266
method according to claim 1 on pages 73 to 75 of Ju et al., which — if it is carried out
in an obvious manner with the nucleotides according to claims 6 to 11 of EP 578 —
also results in a method according to claim 12. This is because, in the method of Ju er
al., a nucleotide that is complementary to a target polynucleotide (herein referred to
as "next nucleotide on the template} is incorporated during an (SBS) synthesis
reaction — in agreement with claim 12, This is obvious to the skilled person, for
example, from the following passage, in which the method of Ju ef al. is further

explained (see Enclosure 8, page 43, lines 2 to 7):

70
 

LENZ & STAEMELIN

"Upon adding the four nucleotide analogues and DNA
polymerase, only one nucleotide analogue that is
complementary to the next nucleotide on the template is
incorporated by the polymerase on each spot of the

surface {...}"
The method of Ji ef ai. relates ta a “method for controlling incorporation", in which,
according to the claim, the incorporation of the nucleotide prevents introduction of
subsequent nucleoside or nucleotide molecules into said growing complementary
polynucleotide. This is already apparent from the fact that the nucleotides used carry
a 3'-profecting group which prevents the subsequent incorporation reactions. The
above-mentioned method of claim 1 on pages 73 to 75 of Ju ef al. further describes
this by citing a termination of the polymerase reaction, which is caused by the
incorporation of the nucleotide (sce Enclosure 8, page 73, lines 15 to 20; emphasis

added):

"Gii) adding a polymerase and one or more different
nucleotide analogues to the nucleic acid to thereby
incorporate a nucleotide analogue into the growing strand
of DNA, wherein the incorporated nucleotide analogue
terminates the polymerase reaction [...]"

The same applies to 7sien ef al, see the following method in claim 1 (see

Enclosure 14, page 41, Hines 3 to 11):

"I A method for determining the sequence of
deoxyribonucleotides in a subject single stranded
deoxyribonucleic acid (DNA) molecule comprising:
synthesizing, in the presence of the subject DNA molecule,
the complementary DNA molecule, the synthesizing being
carried out in a stepwise serial manner in which the
identity of each deoxynucleotide — triphosphate
incorporated into the complementary DNA molecule is
determined subsequent to its incorporation."

The skilled person would have carried out the sequencing method specified in Tsien
et al. in an obvious manner with the nucleotides according to claims 6 to 11 of EP

578. The skilled person would have thereby arrived at a method according to claim

7

267

268

269
 

LENZ & STAEHELIN

iv)

12. This is because, in the method of 7'sien et af., a nucleotide that is complementary
to a target polynucleotide (herein referred to as “subject DNA molecule") is
incorporated during an (SBS) synthesis reaction — in agreement with claim 12.
Because the incorporation is carried out in a stepwise and thus controlled manner, the
method of Tsier ef al. falls under the "Method of controlling imecorporation"
according to the claim. The incorporation of the nucleotide hereby prevents the
introduction of subsequent nucleoside or nucleotide molecules into said growing
complementary polynucleotide, also according to the claim, since the nucleotides
used carry a 3'-protecting group which prevents the subsequent incorporation

reactions,
Claim 12 is thus not inventive either.
Claim 17

Claim 17 differs from the preceding method claims in that (1} the identity of the
incorporated nucleotide is determined by detection of the label linked to the base and
(ii) the blocking group and the label are removed prior to the introduction of the next
complementary nucleotide, These method steps are merely typical steps of an SBS
method and cannot establish an inventive step. The subject matter of this claim

therefore emerges from the prior art in an obvious manner.

For example, Je ef al. teaches the following method steps (see Enclosure 8, claim 1

on page 74, lines 2 to 24; emphasis added):

"“(y) detecting the unique label attached to the nucleotide
andlogue that has been incorporated into the growing
strand of DNA, so as te thereby identify the incorporated
nucleotide analogue:

(vi) adding one or more chemical compounds to
permanently cap any unreacted -OH group on the primer
attached to the nucleic acid or on a primer extension
strand formed by adding one or more nucleotides or
nucleotide analogues to the primer;

72

270

27

272
 

LENZ & SFAEHELIN

(vii) cleaving the cleavable linker between the nucleotide
analogue that was incorporated into the growing strand of
DNA and the unique label;

(vill) cleaving the cleavable chemical group capping the -
OH proup at the 3'-position of the deexyribose to nncap
the -OH group, and washing the solid surface to remove
cleaved compounds [...]”

Even Ju ef al, therefore teaches that the identity of the incorporated nucleotide is
determined by detecting the label linked to the base, and the blocking group and said

label are removed prior to the introduction of the next complementary nucleotide.
Claim 17 is thus not inventive over Ju ef al.

The same applies to Tsien et al. which proposes to simultaneously remove the label
("tag") and the blocking group, i.e. in a single step, and to measure the label (see

Enclosure 14, page 28, lines 5 to 10):

"One method involves the use of a fluorescent tag attached
fo the base moiety. The tag may be chemically cleaved
(either separately from or simultaneously with the
deblocking step) and measured either in the reaction zone
before deblacking or in the reaction eluant after
cleavage."

Moreover, Tsien ef al, states that the removal of the label may be carried out prior to

the incorporation of a further nucleotide (see Enclosure 14, page 28, lines 23 to 25):

"There are several cleavable tethers that permit removing
the fluorescent group before the next successive nucleotide »
is added jf...)

Thus, Tsien et al. also renders the subject matter of claim 17 obvious.

Claim 25

Kits according to claim 25 are rendered obvious by Ju ef al., which discloses inter

alia the following (see Enclosure 8, page 6, lines 17 to 27; emphasis added):

273

277
 

LENZ & STAEHELIN

"The approach disclosed in the present application is to
incorporate nucleotide analogues, which are labeled with
cleavable, unigue labels such as fluorescent dyes or mass
tags and where the 3’-OH is capped with a cleavable
chemical moiety such os either a MOM group (-
CH20CH3) or an allyl group (-CH2CH=CH2), into the
growing strand DNA as terminators. The optimized
nucleotide set (3'-RO-A-LABELI, 3'-RO-C-LABEL2, 3'-
RO-G-LABEL3, 3'-RO-T-LABEL4, where R denotes the
chemical group used tocap the 3-OH) can then be used
jor DNA sequencing by the synthesis approach."

In light of this disclosure, the skilled person would have used said "set" of
nucleotides as a kit, wherein he would have used nucleotides according to the claims
of EP 578. That such a set or kit is packaged with suitable packaging matertals is
self-evident and would have been read in by the skilled person in the above-
mentioned passage of Ju ef al, Thus, the subject matter of claim 25 is not inventive

over Ju et al.

The same applies to Tsien et af since it already renders the use of different
nucleotides with different labels obvious in claim 12. The production of a
corresponding kit with these nucleotides is thus also not inventive when starting from

Tsien et al.

The decision of the Opposition Division is flawed for yet further reasons

The objective technical problem is not plausibly solved

The examples according to EP 578 deal in detail with the production of various
nucleotides protected by a 3'-azidomethyl group. These are also provided with base-
specific labels which are connected to the nucleotide base via a cleavable linker.
Detailed synthesis instructions and analytical data of the correspondingly modified

nucleotides can be found in paragraphs [0118] to [0153].

74

279

280

28
 

LENZ & STAEHELIN

On the other hand, the examples of the polymerase-catalysed incorporation of the 3'- 282
modified nucleotides into a double-stranded oligonucleotide (see paragraphs [0154]
and [0156]) as well as of the deprotection reaction (see [0157]) remain extremely
vague with regard to the specific reaction conditions. Furthermore, unlike in the
detailed manufacturing examples, the examples are worded in the present tense,
which implies that the examples are merely "prophetic" in nature, even if reference is

made to figures with electrophoresis diagrams (see Figs. 5 and 6).

The instructions for cyclically repeating nucleotide incorporation and subsequent 283

deprotection are set out in paragraphs [0157] and [0158]:

"Incerporation ef the fally functional nucleoside
triphosphate (FFN)

{0157} To a solution of Tris-HCl] pH 8.8 50 mf, Tween-20
0.01%, MgSO, 4 mM, MnCl 2 0.4 mM (except cycle 1, 0.2
maf), add 2 mid FFN and 100 nM polymerase. This
solution is then added to the beads and mixed thoroughly
and incubated at 65°C for 10-15 minutes. The reaction
mixture is removed and the beads washed 3 times with TE

buffer.
Deblocking step

{0158} Tris-(2-carboxyethyl)jphosphines trisodium salt
(TCEP) (0/40 is added fo the beads and mixed
thoroughly. The mixture was then incubated at 63°C for
15 minutes, The deblocking solution is removed and the
beads washed 3 times with TE buffer."

Prior to deprotection, the reaction mixture for the polymerase reaction is first of all 284
removed. The microbeads with the DNA immobilised thereon are then washed three
times with TE buffer. According to paragraph [0156], this TE buffer has the
composition: 10 mM Tris-HCI, pH 8, 1 mM EDTA. Information regarding other
components is not provided, and thus it can be assumed that the TE buffer does not

contain any other components either.

79
 

LENZ & STAEHELIN

As regards the actual deprotection, it is merely stated that TCEP trisodium salt in a 285
concentration of 0.1 M should be incubated with the oligonucleotides immobilised
on microbeads at 65°C for 15 minutes. Whether this should be done in water, in the
TE buffer or in another medium is left open. It is merely stated that after completion
of the reaction, the deprotection solution is removed and the microbeads are to be

washed again three times with TE buffer.

However, even assuming that the examples had actually been carried out, it is 286
immediately clear to the skilled person — contrary to the opinion of the Opposition
Division ~ that the reaction conditions exemplified in EP 578 are by no means so
"mild" per se as to prevent the DNA from being denatured with certainty. This
applies to the polymerase reaction, and in particular also to deprotection, as will be

explained in more detail] below.

Defendant asked Prof’ Carell to rework deprotection conditions known from the 287

prior art; see Enclosure 23.

In the context of his experiments on DNA denaturation under deprotection 288
conditions, Prof Carell also investigated the melting behaviour of typical
primer/target DNA duplexes. It should be noted that EP 578 does not provide any
information regarding the sequence and length of the primer used. The length of the
double-stranded overlap area of primer and target DNA is not specified. However,

the sequence and length of the primer essentially determines the melting temperature

of the double-stranded DNA region, i.c. the strength of the bond between the primer

and the target DNA, EP 578 therefore obviously assumes that primers already known

for SBS can also be used for the teaching according to EP 578.

Such primers commonly used for SBS are disclosed, for example, in fsien et al. 289
Accordingly, for reasons of efficiency, primers should be as short as possible and

typically have a minimum length of 10 bases (see Enclosure 14, page 18, lines 15 to

27):

76
 

LENZ & STAEHELIN

"The length of the primer must be adequate to
unambiguously and strongly hybridize with a single region
of the subject DNA, As is known in the hybridization art,
this can depend upon factors such as the sequence,
environmental conditions, and the length of the subject
DNA, For efficiency of operation, the primer should
ideally be as short as possible. Primer lengths typicaily
range. from about I0 bases to about 30 bases, although
shorter primers would certainly be attractive if they met
the above criteria, and longer primers couid be used albeit
with an increase in cost and time. Good results generally
are achieved with primers from [2 to 20 bases long.”

Even though Prof Carrell's experiments mainly relate to known deprotection 290

methods, he has, for comparison purposes, determined inter alia the melting points of

a 10 base-pair-iong primer / DNA duplex with the sequence

3' AGC GAT ACT A3'

3' TCG CTA TGA T 5'

at various salt concentrations (NaCl) (see
1.1.1¢}). The melting points were at 43.5°C (150 mM Na‘) and 47.9°C (550 mM

 

Enclosure 23, Fig. L.J.fa) and Fig. 291

wy,
Na’):
are pee ee ee ee
_ Sent :
ery | oer Ne a (BANAL
oO
and oO : oo
E : ey ?
eg : e } :
S ead c a o
a | ges é
& sows fe 4 y
s | . feed reas
3 i Trayaec gf
5 vooe Fr] 1 a
3 i & ary /
Se! a "
3 one] g rag
a i x {
Oo pau a end
a ~
1 5 5S ww ® ~ ra
Trenporabon (C) Ter paauze Co)
fig. 1 d.da) Fig. 1.1.te)
 

LENZ & STAGEWELIN

In the deprotection experiment of EP 578, TCEP trisodium salt in a concentration of 292
0,1M is used as reducing agent for the cleavage of the azidomethyl group. Further
information on the composition of the deprotection solution, e.g. pH or type and

concentration of any buffers, is not provided.

However, due to the good water solubility of TCEP trisodium salt, it can be assumed 293
that the concentration of Na* ions is 300 mM. It is thus approximately in the middle
of the salt concentrations used by Prof Caredi, It is therefore to be expected that the
melting temperature of the primerMarget DNA duplex will lic between the two

measured values and will not exceed 47.9°C in any case.

According to the provision in EP 578, the deprotection solution should act for 15 294
minutes at 65°C on the DNA immobilised on the microbeads before it is separated
and the microbeads are washed with TE buffer. At this temperature — approx, 20°C
(1) above its melting point — the primer/DNA duplex is completely meited, however.
Tf only one of the strands is immobilised on the microbeads, the other strand would
also be separated when removing the deprotection solution, The cycle would thus be
interrupted since a subsequent extension of the primer by the next nucleotide using

polymerase is no longer possible.

Even the use of longer primers cannot solve this problem. In another experiment, 295
Prof. Carell shows that the melting temperature of a 17-mer primer can be increased
to 64°C (see Enclosure 23, Fig. 1.1.2A) and roughly corresponds to the reaction
temperature of 65°C in the example of EP 578. Accordingly, half of the DNA is
present as an unpaired single strand, which would be washed away during removal of
the reaction solution and the washing processes. The expected yield losses of up to
50% after each cycle would rapidly reduce the total amount of available DNA to

such an extent that SBS is no longer practicable,

Thus, the deprotection method according to EP 578 would also lead to the 296

denaturation of the DNA unless appropriate counlermeasures are taken.

78
 

LENZ & STAEHELIN

Nothing else occurs in EP 578 since it makes use of the hairpin technology 297
described in Juz ef al. or Canard and Sarfati to prevent irreversible denaturation.
Paragraph [0156] of EP 578 describes the immobilisation of DNA on microbeads
used for the subsequent SBS pursuant to paragraphs [0157] to [0161]. The primer
was linked to the target sequence using hairpin DNA in order to avoid irreversible

denaturation and the resulting loss of DNA (see [0156]; emphasis added):

"Preparation of the streptavidin beads [0156] Remove the
storage buffer and wash the beads 3 times with TE buffer
(Tris-HCl pH 8, 10 mM and EDTA, I miQ. Resuspend in
B& W buffer (10 mM Tris-HCl pH 7.5, 1 mM EDTA and
2.0.M NaCl), add biotinylated 32P labelled hairpin DNA
with appropriate overhanging template sequence. Allow to
stand at room temperature for 15 minutes, Remove buffer
and wash beads 3 times TE buffer."

The alleged technical effect that deprotection of the azidomethyl protecting group 298
should only be possible with a water-soluble phosphine, such as TCEP, was not
demonstrated in EP 578 and thus ~ in contrast to the opinion of the Opposition

Division - was not made plausible.

The object formulated by the Opposition Division, ie. to provide 3'-modified 299
nucleotides which can be deprotected under mild conditions in an aqueous medium
without denaturing the DNA, was therefore not solved. This has two legal

consequences:

1) Also according to European practice, the objective technical problem is to be 300
worded less ambitiously, i.¢. to find only one 3’ protecting group alternative to Jy

et al. (or Tsien et al.).

2) The alleged technical effect of being able to avoid DNA denaturation without the 391
usual countermeasures must not be taken into consideration for the assessment of

the inventive step.

79
 

LENZ & STABHELIN

4)

As regards the question of the motivation of the skilled person to turn to a specific
publication to solve his technical problem, it is therefore not decisive in the present
case whether this document also offered indications as to how denaturation could be
avoided during deprotection without further auxiliary measures. For the teaching of
EP 378 to be obvious, it is rather sufficient if the skilled person with a reasonable
assessment of the publication and his common general knowledge, could assume
with a sufficient expectation of success that deprotection is, in principle, possible —

irrespective of whether denaturation of the DNA could occur or not,

This is not precluded by the fact that irreversible denaturation may not occur for the
SBS. The skilled person had known methods at his disposai to prevent this, for
example by means of "hairpin" technology, In fact, a primer/target DNA duplex

connected via a hairpin is also used in EP 578 to prevent permanent denaturation.
Jt et al. well discloses deprotection in an aqueous medium

In the opinion of the Opposition Division, Ji ef af, would only consider the removal
of protecting groups in a medium containing organic solvents (see Enclosure 5, page

17, third paragraph).

The “complex and multi-stage method" required therefor is disclosed in Kamal ef al.
(1999),

Evidence: Kamal et al. (1999), A mild and Rapid Regeneration of Alcohols ftom their

Allylic Ethers by Chlorotrimethylsilane/Sodium Todide; Tetrahedron Letters,
Vol, 40, pp. 371-372

Enclosure 26)
Ju ef al. actually makes several references to Kamal ef af. (see Enclosure 8, page 6,
line 17; page 49, line 24; page 54, lines 19 and 24; page 59, line 3; page 60),
However, even a cursory glance at Keama/ et al, immediately shows that this

document primarily relates to the cleavage of the 3'-allylether protecting group (see

80

302

303

304

306
 

LENZ & STAEHELIN

Enclosure 26, Title; Abstract). The deprotection method is described on page 371,

final paragraph, to page 372:

"This led us to utilise this reagent system for the cleavage
of allyl ethers following this procedure: To a solution of
allyl ether (1 mmol) in acetonitrile (10 ml). Nal (1.3
mmol) was added and the mixture stirred for 2 min. To
this stirred suspension, a solution of chlorotrimethylsilane
(1.5 mmol) was added and the stirring continued for
another 2 min (for entry 7, 4.5 equivalent of the reagents
were used). On completion of the reaction, as indicated by
TLC, the reaction mixture was quenched using sodium
thiosulphate and extracted with ethyl acetate. The organic
layer was dried over anhydrous Na 2 SO 4 and
concentrated under reduced pressure to give the product
which was purified by colunm chromatography (EtOAc-
hexane, 2:3) to give the final product.”

It is apparent from the instructions provided above that (with the exception of 307
quenching with sodium thiosulphate) the deprotection method for allyl ethers
according to Kamal ef al. is carried out in organic solvents under anhydrous
conditions. However, a certain amount of water in the medium would be necessary to
keep the DNA in solution during deprotection. This was obvious for the skilled

person since he knew that DNA can be precipitated in organic solvents.

Kamal et al. is also discussed in EP $78 (see paragraph [0012]). The inventors are of 308
the opinion that the Kamal method cannot be carried out in an aqueous medium in
any case since trimethylsilane chloride (TMS chloride) hydrolyses in an aqueous
medium. This would make the in-situ production of the actual deprotection reagent
trimethylsilane iodide — and thus also deprotection — impossible from the outset (see

paragraph [0012]):

"The Kamal methodology is inappropriate to conduct in
aqueous inedia since the TMS chloride will hydrolyse
preventing the in situ generation of TMS iodide. Attenrpts
to carry out the Kamal deprotection (in acetonitrile} in
sequencing have proven unsuccessful in our hands.”

8]
 

LENZ & STAEHELIN

The Opposition Division obviously also took this technical understanding as a basis 309
for its assessment that Ju ef al. only describe deprotection methods in non-aqueous
media. However, the Opposition Division thereby overlooked the fact that Ju ef al. in
any case also describes another protecting group which is cleaved in a water-
containing medium. This is the MOM protecting group, which has been discussed in

detail above.

As regards deprotection of the MOM group, Ju ef al, (see Enclosure 8, page 6, line 319
17; page 49, line 23; page 54, line 19, line 26; page 59, line 2} refers to freland and
Varney.

Evidence: freland and Varney (1986), Approach to the Total Synthesis of

Chlorothricolide: Synthesis of (+)-19,20-Dilydro-24-0-

methylchlorothricolide, Methyl Ester, Ethyl Carbonate; J, Org, Chem. Vol.

51, pp. 635-648

(Enclosure 27)

The deprotection method described in Jreland and Varney (see also Fig. 14 of Ju ef W
al, as far as the MOM group is concerned) uses LiBFy in an acetoniirile/water
mixture and achieves a quantitative yield (see Enclosure 27, page 640, middle of the

final paragraph; emphasis added):

"Both the SEM and the MOM group could, however, be

removed in one step (LIBFs, CH3CN, H2O, 70 °C) to give

the diol 31 (Scheme Vi) in quantitative yield.”
lt therefore does not need to be discussed whether the deprotection method according 312
to Kamal et al. can be adapted in such a manner that the DNA remains dissolved.
With the MOM function, the Jy ef af in any case provides a protecting group and a
corresponding deprotection method, as regards which the person skilled in the art

could expect that it also works with DNA and is therefore also suitable for SBS.

It is furthermore also of no importance whether the DNA denatures or not when the HG
MOM group is deprotected as according to Ireland and Varney. With the "hairpin"

method also disclosed in Ju ef al., a remedy was available which in any case allowed

82
 

LENZ & STABEHELIN

a successful implementation of SBS. As shown above, EP 578 also has io resort to

this measure.

The opinion of the Opposition Division that Ju ef al. only discloses deprotection
methods in an anhydrous medium — and thus methods that are unsuitable, in
principle, for SBS — is based on an obvious misinterpretation of the technical
teaching of this document, Moreover, it is in direct contradiction to other statements
in Ju et ai. itself, according to which anhydrous deprotection conditions are not

practicable for SBS (see above, N 163 et seq.).

No reservations based on Ju et al. against the use of 3'-protecting groups with

azidomethyl function

Also the third theory of the OD, according to which Ju ef af. teaches away from the
use of the azidomethyl protecting prowp according to EP 578, is based on a
misconception of the technical teaching of this document, as will be explained in

more detail below.

Tt is true that Ju et al., with reference to Canard et al., advises against the use of
protecting groups with ester or keto functions, ie. groups with a carbonyl unit

adjacent to the 3'-oxygen atom (see the detailed discussion above, N 175 ef seqq.).

However, the further assumption by the OD that an azidomethy! group is equivalent
to the ester or keto proups — as far as its vulnerability to nucleophilic groupings in the

polymerase is concerned — and therefore cannot be used for SBS either, is incorrect.

The Opposition Division derives its theory from the observation that the 3'-azido
group of azidothymidine (AZT) carries a partial positive charge in a similar position
to 3'-esterified nucleotides. It refers in this regard to the end of the left-hand column

on page 10836 of Canard et al. (Enclosure 13, emphasis added):

“Strikingly, the central nitrogen af the 3'-azido group of
AZT bears a partial positive charge (29) in a position

83

34

345

316

317

318
 

LENZ & STABHELIN

similar to the carbonyl group of 3'-esterified nucleotides,
and the 3'-azido group of AZT is metabolized into a 3'-
amino group in vivo (30)."

Such a positive partial charge for the middle nitrogen atom can in fact 319

be derived from the mesomeric boundary structures of the azido group
since this carries a positive charge in two of the three boundary
structures, i.e. is electrophilic. In the illustration besides, the central
nitrogen atom in each case is surrounded by a common frame, R is an

organic residue, e.g. the 3'-residue of the nucleotide.

 

Evidence:- Excerpt of Wikipedia, Azide (https://de, wikipedia.org/wiki/Azide)
{Enclosure 28)
However, the OD did not take into consideration the sentence preceding the above 320
passage in Canard et al., according to which the position and distance of the
electrophilic atom from the ribose sugar moiety is important in order to be
susceptible to a nucleophilic attack by groups in the catalytic centre of the
polymerase (see Enclosure 13, page 10863, left-hand column, lines 7 to 5 from the

bottom; emphasis added):

"Other substituents at the 3' end of DNA at such a
position and distance of the sugar ring may also receive a
nucleophilic attack.”

This statement is understandable for the skilled person since the interactions relevant 32h
for a nucleophilic attack are only effective over short distances in the range of an
atomic distance. In a 3'-ester, the electrophilic carbonyl carbon atom is adjacent fo
the 3'-oxygen atom, i.e. is in a position two atoms away from the 3'-carbon atom of

the sugar moiety.

In AZT, on the other hand, the azido group is located directly at the 3'-carbon atom 322
of ribose. Thus, the middle atom of the azido group has about the same distance from

the ribose moiety as the carbonyl carbon in a 3'-ester. Both atoms are electrophilic,

84
 

LENZ & STAEHELIN

ie, they carry a partial positive charge and could therefore be susceptible to a

nucleophilic attack from the polymerase at this position.

If the corresponding atomic positions of a 3'-O-CH2-N=N=N group are compared
herewith, it becomes apparent at first glance that the “logic" of the Opposition
Division is flawed: At the position of the carbonyl carbon atom of an ester or the
middle nitrogen atom of an azido group lies the methylene carbon atom of the ~-CH2-
O-N=N=N group which is not susceptible to a nucleophilic attack (marked with a

frame):

3’-Ester:
3’-Azido:
3*-O-azidomethyl:

  

3-0 cl 2-N{N}N

The electrophilic nitrogen atom in the middle of the azidomethyl group (marked with
a circle) is, in contrast, two bond distances away from the position of the carbonyl
carbon in the ester. There is nothing to indicate that possible nucleophilic groups
within the catalytic centre of the polymerase could also attack this site which is two

atomic distances away.

The argumentation of the OD becomes entirely incomprehensible if the three-
dimensional arrangements of the respective groupings are also taken into
consideration. The following figure® simulates a possible position and orientation of
a 3'-O-azidomethyl group compared to a 3'-azido group in the active centre of a

polymerase:

 

5 The computer graphics were created by Prof. Carell with the aid of the program "PyMOL", The
simulated DNA polymerase is a KOD polymerase with a known 3D structure. The diagram only
serves for illustration purposes and does not show the exact positions and distances of the atoms. See
Enclosure 23.

85

323

324

325
 

LENZ & STAEHELIN

 
  

@

“Sead

oy

      
 

Re

3'-N=N=N 3'-O-CH2-N=N=N

Owing to the freely rotatable "joints" of its ether (-O-) and methylene (-CH2-) bonds, 326
the 3'-O-azidomethy group is much more flexible than the short and relatively rigid
3'-azido group. The above computer graphic clearly shows that both groups orient
themselves differently in the active centre of the polymerase (see circles). The
middle nitrogen atom of the azido function therefore spatially comes to lie at a
different position to the corresponding nitrogen atom of the -O-azidomethyl group
(see arrows). Special attention should be paid to the different position of the central

nitrogen atom in relation to the magnesium ion in the polymerase.

Therefore there is no need to discuss that the carbonyl carbon atom of a 3’-ester 327
group comes to lie close to the position of the middle nitrogen atom of a 3'-azido
group and the latter is susceptible to a nulceophilic attack at this site. The middle
nitrogen atom of a 3'-azidomethyl group is in any case in a different position. An
identical reactivity, as presumed by the Opposition Division, therefore cannot be

assumed,

86
 

LENZ & STAEMHELIN

It is furthermore worth noting that Canard et af. did not themselves make the 328
observation that the 3'-azido group of AZT is reduced in vive to 3’-amine. They

merely refer to reference (30), a publication by Cretton et ai, (1991).

Evidence: Cretton et al. (1991), Catabolism of 3'-Azido-3'-deoxythymidine in
Hepatocytes and Liver Microsomes, with Evidence of Formation of 3'-
Amino-3"-deoxythymidine, a Highly Toxic Catabolite for Human Bone
Marrow Cells; Molecular Pharmacology, Vol. 39, pp. 258-266

{Enclosure 29)

According to its tifle, this publication relates to the catabolism of AZT (3'-azido- 329

3'deoxythymidine) in hepatocytes and liver microsomes (see Enclosure 29, page 258,

right-hand column, end of the Abstract; emphasis added):

"This study provides the first detailed catabolic profile of
AZT at the hepatic site and emphasizes the critical rale
that the liver plays in drug clearance. Formation of AMT,
a highly toxic catabolite of AZT, raises a question
regarding the role of AMT in the cytotoxic effects af AZT
observed in patients."

The authors found that inter alia within intact liver cells, AZT is reduced to 3'-amino 330
thymidine (AMT) by an NADPH-dependent enzyme system (see Enclosure 29, page
263, right-hand column, second-to-last-line, to page 264, left-hand column, first
line). The AMT is then released into the extraceflular medium (see Enclosure 29,

page 265, right-hand column, final paragraph):

“Of particular interest was the unexpected finding of two
catabolites, AMT and GAMT, that were formed within
hepatocytes. These metabolites were resolved from GAZT
and did noi coelute with any known AZT anabolites, A
number of characteristics of the formation, disposition,
and biological significance of these nvo metabolites were
established. (i) AMT formation is NADPH dependent, (ii)
Onee formed within the hepatic intracellular milieu, AMT
is slowly released into the extracellular medium."

The reduction of the azido group to the amino function in AZT as described by 33t

Creiton et al. is therefore irrelevant for the polymerase reaction: On the one hand, it

87
 

LENZ & STAEHELIN

was only observed as a catabolic degradation reaction in intact liver cells. On the

other hand, it requires a specific enzyme system with NADPH as the cofactor.

In contrast, nucleotide incorporation during SBS takes place in a cell-free system. 432
The polymerase used here is not a reductase, nor is it NADPH-dependent. There is,
of course, also no NADPH in the reaction medium.
The skilled person also did not presume that the azido group was generally unstable 333
and was for this reason alone at risk of being degraded in the polymerase reaction as
“collateral damage", so to speak. In fact, the azide proup is known to be one of the
most stable chemical groups and is only reactive under specific conditions. It does
not occur in natural biomolecules and is virtually inert in biological’ physiological
systems. This property is therefore also referred to as "bioorthogonal”.
This fact also makes the azido group so interesting for use in experiments in 334
biological systems since an unspecific side reaction is not to be expected. Ju ef ai.
also use a highly specific coupling reaction based on an azido function to immobilise
the DNA molecules on a solid surface such as a chip (see Enclosure 8, page 7, line
24, to page 8, line I):
"Saxon and Bertozzi (2000) developed an elegant and
highly specific coupling chenvistry linking a specific group
that contains a phosphine molety ta an azide group on the
surface of a biological cell. In the present application, this
coupling chemistry is adopted to create a solid surface
which is coated with a covalently linked phosphine moiety,
and to generate polymerase chain reaction (PCR)
products that contain an azido group af the S’ end for
specific coupling of the DNA template with the solid
surface,”
The document Saxen and Bertozzi (2000) as referred to in Ju et al. is entitled "Cell 335

Surface Engineering by a Modified Staudinger Reaction",

88
 

LENZ &® STAEHELIN

Evidence: Saxon and Bertozzi (2000), Cell Surface Engineering by a Modified
Staudinger Reaction; Science, Vol. 287, pp. 2007-2010
(Enclosure 30)

Interestingly, the coupling reaction according to Saxon and Bertozzi also makes use
of a "Staudinger reaction”, which was specifically modified here to couple the azido
group to the cell surface. This is hardly surprising since the Staudinger reaction was

one of the few reaction types with which azido groups could be reacted.°

Moreover, Saxon and Bertozzi shows that a Staudinger reaction can, in principle, also
be carried out in a completely aqueous medium, which is an indispensable

prerequisite for the manipulation of living cells,

What is above all also significant is the clear finding by the authors that the azido
group is "abiotic" and “chemically orthogonal" to “native cell components”, which

also include polymerases (see Enclosure 30, Abstract; emphasis added):

“Selective chemical reactions enacted within a cellular
environment can be powerful tools for elucidating
biological processes or engineering novel interactions. A
chemical transformation that permits the selective
formation of covalent adducts among — richly
functionalized biopolymers within a cellular context is
presented, A ligation modeled after the Staudinger
reaction forms an amide bond by coupling of an azide and
a specifically engineered triarylphosphine. Bath reactive
partners are abiotic and chemically orthogonal to native
cellular components. Azides installed within cell surface
glycoconjugates by metabolism of a synthetic azidosugar
were reacted with a biotinylated tri- arylphosphine to
produce stable cell-surface adducts. The tremendous
selectivity of the transformation should perntit its
execution within a cell's interior, offering new
possibilities for probing intracellular interactions.”

 

® The so-called “click” chemistry, with which azido groups can be selectively coupled to an ~ also
bioorthogonal - alkyne (-C=C-) group, had just been introduced in 2001 by Sharpless, Kolb and Finn,

and was developed further by Prof. Carell (see Enclosure 23, A). It only found widespread use after the date
of priority of EP $78.

89

336

337

338
 

LENZ & STAEHELIN

Last but not least, it is emphasised how important the provision of a bio-orthogonal 339
protecting group was for SBS, similar to scientists close to the patent proprietor
Hiumina, such as Prof. Balasubramanian in Enclosure 19 (see Enclosure 30, page

7284, left-hand column, second paragraph; emphasis added):

"The 3'-oxpgen ofthe DNA being extended is the essential
nucleophile for the nucleotidyl transfer reaction.
Therefore for practical implementation of the sequencing
chemistry, the most straightforward way fo control
stepwise incorporation was to design a bioorthogonal
protecting group to mask the oxygen of the modified
aNTP."

And, yet further (see Enclosure 30, page 7284, left-hand column, middle of the final 340
paragraph; emphasis added):

“Besides bigorthogonality, this chemistry also allowed a
relatively compact protecting group at the 3'OH of the
incoming nucleotide, which was important for being
tolerated by the DNA polymerase."

It is thus clear that the conclusion of the Opposition Division that Ju ef al. teaches 341
away from the teaching according to EP 578 since the azido group is not sufficiently
stable in the context of the polymerase reaction is based on a fundamental

misjudgement.

The opposite is the case: The person skilled in the art was rather motivated to 342
use the azidomethy] group to block the 3'-position of the nucleotide since it was
not only sufficiently smail but also bivorthogonal, ie. inert in the biological
system and did not interfere with the polymerase. He could therefore assume
with a reasonable expectation of success that the azidomethyl group would not

be unspecifically deprotected during the polymerase reaction,

50
 

LENZ & STAEHELIN

a)

Non-Infringement of EP 412
Preliminary remarks

Specific technical background of EP 412

The technical background described by the Plaintiff as to the effects of ascorbic acid 343
or a salt thereof in a DNA sequencing method is very brief (act. 1 N 10-33; N 64-69).

A more detailed overview on the matter is deemed appropriate and helpful.

The core concept of EP 412 boils down to the use of ascorbic acid as an antioxidant 344
when performing a method of sequencing of a template strand of nucleotides by
means of incorporating and identifying fluorescently labelled nucleotides into a

strand complementary to a template strand (claim 1).

Fluorescence is the emission of light by a substance that has previously absorbed 345

light, The emitted light typically has a longer wavelength, and therefore lower
energy, than the absorbed radiation. The concept of fluorescence is often illustrated

by means of a so-called Jablonsky diagram.

 

oO on
Absorption

Fluorescence

3-4 a
3 Non-zadiative
oy transition
~
»
a
=
ma

 

Ground State

THlustration from Wikipedia

91
 

LENZ & STAEBEHELIN

After an electron absorbs a high-energy photon the system is excited electronically 346

and vibrationally. The system relaxes vibrationally, and eventually fluoresces at a

longer wavelength,
Evidence: Excerpt of Wikipedia, Fluorescence
(https://en. wikipedia.org/wiki/Fluorescence)
(Enclosure 31)
Strong fluorescence is almost entirely confined to conjugated systems, which possess 347

highly mobile electrons and non-crossing potential curves of the ground state and the

excited state, Typical examples of fluorophores therefore include:

 

In the case of sequencing by synthesis as performed by Plaintiff, fluorophores are 348

typically attached via a linker bound to the base of the nucleotide (page 20 Fig. 1 of

WO 2004/018493}.
Qo .
SA NH; o fp
© a KO rT ey
xT {Na Ne
R R Linker ROR
i 2 iNKEP, HN
Label ™ Linker—Labst
Cytidina O5-liAker _ Guanasine N2-linker
Evidence: WO 2004/018493, Solexa
(Enclosure 32)
A fluorophore as shown above (TMR, Cy3) can repeatedly undergo a fluorescence 349

process — in theory, indefinitely. This is useful because it means that one fluorophore

92
 

LENZ & STAEHELIN

molecule can generate a signal multiple times. In reality, however, the fluorophore's
structural instability during the excited lifetime makes it susceplible to degradation.
High-intensity illumination can cause the fluorophore to change its structure so that it

can no longer fluoresce — this effect is called photobleaching.

One of the main factors in the degradation of fluorophores is the presence of oxygen.
Molecular oxygen is prone to damage other structures by producing highly reactive
oxygen species such as peroxides, hydroxyl radicals or singlet oxygen. As a
consequence, antioxidants are often used to diminish the detrimental effects of
reactive oxygen species by either preventing these reactive species from being

formed or by removing them before they can damage other sensitive compounds.

Ascorbic acid (also called vitamin C) is a mild reducing agent and one of the most
widely used naturally occurring antioxidants in biological systems. It is oxidized
with loss of one electron to form a radical cation and then with loss of a second
electron to form dehydroascorbic acid. It typically reacts with oxidants of the

reactive oxygen species, such as the hydroxyl radical.

Evidence: Excerpt of Wikipedia, Chemistry of ascorbic acid

5)

(https://en.wikipedia.org/wiki/Chemistry_of_ascorbic_acid)
(Enclosure 33)

Subject matter of EP 412 (ad act. 1 N 62-69)

EP 412 relates to the use of ascorbic acid as an additive which can be added to
buffers used in nucleotide detection processes to improve the efficiency of

fluorescence-based nucleic acid sequencing reactions,

EP 412 suggests that efficiency of fluorescence-based multiple cycle nucleic acid
sequencing be improved when the step of determining the identity of an
incorporated, fluorescently labelled nucleotide is carried out in a buffer comprising

ascorbic acid (see paragraph [0005)).

93

330

351

352
 

LENZ & STAEHELIN

c)

d)

The Plaintiff asserts that this method and a related kit are new and inventive, even

though (see paragraph [0006]}-

"it was known in the art to add chemical antioxidants such
as ascorbic acid to fluorescent imaging buffers. ".

As will be shown in detail below, EP 412 as granted is invalid because the claimed
subject matter goes beyond the disclosure as originally filed (N 381 ef segq.), and

does not involve an inventive step (N 415 ef seqq.).
Feature analysis of the claims of EP 412 (ad act. 1 N 70-86)

The feature analysis of the claims of EP 412 as suggested by Plaintiff is accepted

herein.
The skilled person

The skilled person in the case at hand is a biochemist (or chemist specialised in
biochemistry), with a university degree and several years of practical experience in
the biochemical industry. During his studies, he regularly acquired his own practical
experience with classical sequencing methods, such as the Sanger method. He is also
aware of the more recent methods and may already have used these during his
studies or in his further professional career. The person skilled in the art also has
solid chemical knowledge regarding the provision of the corresponding basic

building blocks, such as nucleotides and nucleosides.

The person skilled in the art is also, as part of his background knowledge, aware of
means and methods for preserving the performance of sequencing reactions. As such,
he understands the chemistry associated with sequencing, for example dye and
radical chemistry, in particular the phenomenon of photobleaching, and measures for

its prevention.

94

354

335

356

357

358
 

LENZ & STAERELIN

a)

4)

EP 412 is net infringed by Defendant and by the contested embodiments (ad act.
1 N 151-197)

Plaintiff did not provide proof of infringing acts of Defendant (ad act. I N 87-92,
NI52)

As pointed out above (see N 27 et seq.) Plaintiff has not provided any evidence of
infringing activities of Defendant, Alone for this reason, a finding of infringement is

excluded.

The contested sequencing reagent kits and methods do not infringe EP 412 (ad
act. [ N 152-197)

As already explained with respect to non-infringement of EP 578, Plaintiff's
infringement arguments cannot be followed because Plaintiff used unsuitable testing
material (see N 50 ef seqq.), wrongly assumed that all reagent kits provided by the
MCI group rely on the same chemistry (see N 53 et seqg.) and the test methods used
are not suitable to unambiguously prove infringement of the patents (see N 55 et
seqgq.). All these disqualifying elements likewise apply to the infringement analysis

of EP 412 and reference can therefore be made to the above arguments.

In addition, with respect to the analysis of EP 412 Plaintiff used a Quantofix” Test
Strip analysis (see act. 1_16 and act. 1_17), which is also not suitable to provide

proof of infringement.

The Quantofix® Test Strip analysis is a fast and simple test for quickly screening

analyte solutions for the presence of ascorbic acid, similar to conventional pH-strips.

Evidence: Excerpt of the website

https:/Awww.sigmaaldrich.com/catalog/product/aldrich/z1663407lang=ené&re
gion=GB; visited 17.11.2019
{Enclosure 34)

95

359

360

361

362
 

LENZ & STAEBHELIN

The exact mode of action of Quantofix® appears to be the trade secret of the
supplier, As a consequence, it is not possible to know whether or not this test is
specific. In particular, it is generally acknowledged that such quick tests are very
sensitive towards interfering factors ("Stérfaktoren"). Pursuant to the cited website,
such interferences must be eliminated by precipitation or masking. There is no
section in the expert delarations on file (act. 1_ 16, act. 117), that such necessary

measures were taken, The reliability of the Quantofix® test is therefore very limited.
EP 412 is invalid

it will be shown below that the claims of the subject-matter of EP 412 exceed the
content of the application as filed in the version decisive for the filing date, and that

EP 412 lacks novelty and does not involve an inventive step, respectively.

With regard to inventive step, it will specifically be shown that there are several prior
art documents which incentivise the skilled person to use effective antioxidants when
performing a method of sequencing nucleotides involvimg fluorescence detection
steps, and that there are in fact at least two documents which present ascorbic acid as
the preferred antioxidant when performing fluorescence based single-molecule

analysis.
EP 412 was erroneously upheld in opposition proceedings

The mention of grant of EP 412 was published on 28 November 2012, Opposition
was filed on 20 August 2013.

During prosecution proceedings, documents D3 (WO 00/70073, referred to as WO
073 below) and D4 (WO 02/086165, referred to as WO 165 below) were suggested as

closest prior art.

Evidence: WO 00/70073, Cornell Research Foundation

(Enclosure 35

96

363

364

365

366

367
 

LENZ & STAEHELIN

WO 02/086165, 3M Innovative Properties
(Enclosure 36)
The differentiating feature between WO 073 and EP 412 was considered to be the use
of a different antioxidant, i.e. ascorbate instead of DTT (see Enclosure 35, p. 17, last
paragraph). The applicant argued that the skilled person would not have expected
that ascorbic acid is more efficient than DTT as an antioxidant in experimental setups
for determining fluorescently labelled nucleotides. The applicant filed a series of data

to support the effect of ascorbic acid on fluorescence intensity.

Evidence: Submission in EPO prosecution, dated 13 April 2011
(Enclosure 37)
The source of such data had been filed earlier in US proceedings (the Klausing
declaration), and was introduced during EPO opposition proceedings as D10 by the

opponent.

Evidence: Klausing declaration
[D10 in EPO opposition proceedings|
(Enclosure 38)
Based on such data, it appeared that fluorescence intensity in cycle 20 was higher

and that the error rate in cycle 35 was lower when using ascorbic acid, compared to

the same experimental setup using DTT as an antioxidant,

Later, in opposition proceedings, the OD was of the opinion that D1, WO 776, should

be considered the closest prior art.

Evidence: WO 00/06770, Solexa
[Di in EPO opposition proceedings]
(Enclosure 39}
WO 770 teaches a device with an array of molecules capable of interrogation,
wherein the array has a surface density which allows the DNA molecules to be
individually resolved and wherein the molecules are immobilized on a solid surface

by specific interaction.

97

368

309

370

371

472
 

LENZ & STAEHELIN

Opponent suggested that D1 be combined with Olson et al. 373

Evidence: Olson ef al. (2001), Electrophoresis of DNA Adsobed to a Cationic
Supported Bilayer; Langmuir, 17, 7396-7401
[D2 in EPO opposition proceedings]
(Enclosure 40}
Olson ef al. teaches the addition of ascorbic acid to a DNA electrophoresis 374
experiment as a scavenger for molecular oxygen. Oxygen would otherwise increase

the photosensitization of the DNA-dye complex (see Enclosure 40, p. 7397, col. 1,

penultimate paragraph).

Further lines of argument were presented by the opponent in a submission dated 7 375
October 2015: Opponent argued in particular that the subject matter of the
independent claims is also obvious over D9 (WO 00/18957) in combination with

Olson et al.

Evidence: WO 00/18957, Applied Research Systems
{D9 in EPO opposition proceedings]

(Enclosure 41)
WO 957 pertains to methods for amplification and sequencing of nucleic acid 376
comprising the steps of: (1) forming a nucleic acid template comprising the nucleic
acid(s) to be sequenced; (2) mixing said nucleic acid template(s) with one or more
colony primers in the presence of a solid support so that the 5' ends of both the
nucleic acid template and the colony primers bind to the solid support; (3)
performing one or more nucleic acid amplification reactions on the bound
template(s), so that nucleic acid colonies are generated and performing a step of
sequence determination of one or more of the nucleic acid colonies generated. The

sequencing method is suggested to be performed in an antifade solution.

After the oral hearing, EP 412 was maintained in amended form. The amendments 377
were confined to the addition of the term "successively" in claims 13 and 14 in order

to remedy a lack of enabling disclosure (Art. 83 EPC} found by the OD. According

98
 

LENZ & STAEHELIN

to the reasons of the decision, WO 770 (D1) was considered to be the closest prior
art. The differentiating feature was the use of ascorbic acid in the buffer solution
during determination of the identity of the incorporated nucleotide. The OD was of
the opinion that the skilled pcrson — despite having knowledge of ascorbic acid as an
oxygen scavenger — would not have readily chosen ascorbic acid over other

antioxidants,

A technical effect was acknowledged by the OD based on the data of the Klausing

declaration.

The OD held that none of the decuments of the prior art had described the use of
ascorbic acid as more efficient than other oxygen scavengers, and that none of the
documents concerning sequencing had provided an incentive to improve sequencing

by reducing photobleaching.

Evidence: Interlocutory decision of the OD re EP 412, dated 30 November 2015

(Enclosure 42)

Opponent filed an appeal against such decision on 25 January 2016. However, the
appeal was withdrawn on 26 February 2016 following a settlement. The flawed

decision could therefore not be corrected by the Boards of Appeal.

Evidence: Notification of termination of appeal proceedings, dated 7 March 2016
{Enclosure 43)
b) EP 412 is invalid for added matter

i)

Preliminary Remarks

EP 412 is invalid for added matter because its subject-matter exceeds the content of

the application as filed.

99

378

379

380

381
 

LENZ & STAEHELIN

It will be explained below that claims 1, 2 and 15 of EP 412 were unduly amended
over the application as originally filed, ie, WO 2006/064199, and are, therefore,

invalid for added matter.

Evidence: WO 2006/064199, Solexa

ii)

(Enclosure 44)

Amendments in claim |

With regard to claim 1, the subject matter had undergone quite substantial
modifications during EPO prosecution. The claim had effectively been reformulated
entirely. Claim 1 of EP 412 is presented below in mark-up mode, highlighting the

amendments over claim 1 of WO /99;

A method of detecting afluerescentineies ineerparatedin
or_attached_to—a-polynueleetidemeteenia, sequencing at

least hwo nucleotides of template nuclete acid comprising

repeating the steps of.

fa)_incorporating one or more fluorescently labelled
nucleotides into_a strand of nucleic acid complementary to
said template nucleic acid: and

(b) wherein—the-method-ineludes—a_detection-step whieh

Hhemination—determining the identity of one or more of the
incorporated nuctleotidets),

the

steps of determining the identity of the incorporated

nucleotide(s) is carried out in a buffer which comprises
enor merc_antiosdants ascorbic acid or a salt thereof.

The deletion of the features of "fluorescent moiety incorporated in or attached to a
polynucleotide molecule" and of the "detection step which required repeated or
prolonged exposure fo intense illumination" in the text as granted was inadmissible.
These features are essential elements of the subject matter of the independent claim

based on the application as filed, WO 799,

100

382

383

384
 

LENZ & STAEHELIN

Furthermore, there was no basis for adding the phrase “repeating the steps of [...}" in 385

claim 1 EP 412.

The decision of the OD on added matter cannot be followed because it is flawed, The 386
OD mistakenly stated that claim 1 could be directly derived from a combination of

claims 1 and 4 as originally filed, with the specification of the antioxidant being

ascorbic acid or a salt thereof taken from original claim 16. Also, the OD held that

there was a disclosure for the feature "repetition" on page |, paragraph [0002], page

4, paragraph [0002], the paragraph bridging pages 8 and 9 as well as in Example |

(see page 37 line 27 to page 38, line 8 and page 38 lines 10-11, line 27) and Example

2 (see page 47) of the application as filed, WO 199.

However, the elements of “incorporated or attached fluorescent moieties” and 387
"repeated or prolonged exposure to intense illumination" were part of the essential
subject matter of EP 412 in both the claims and description. Despite the presentation
of the combined features in original claim 1 and the corresponding sections of the
specification (see page 3, third paragraph; page 4, second and fifth paragraph), the

two elements were selectively omitted during prosecution.

The reasons indicated by the OD for allowing the said amendment, i.e. that the 388
subject matter of claim 1 is directly derivable from claims 1, 4 and 16, lacks any
basis. First of all, it is per se not persuasive, how a combination of subject matter
from dependent claims could justify the omission of features. Furthermore, the
omission of very essential features such as a "detection sfep which required repeated
or prolonged exposure to intense illumination" cannot be justified as it essentially

changes the subject matter of the claimed invention.

According to the case law of this Court (02013 013 cons, 22, in consideration of 389
FSC 4A _ 111/2011; 02016 017 cons. 19), the EPO's "gold standard” is applicable
for the assessment of added matter. According to such “gold standard", any

amendment to the application can, irrespective of the context of the amendment

i01
 

LENZ & STAEHELIN

f

made, only be made within the limits of what a skilled person would derive directly
and unambiguously, using common general knowledge, and seen objectively and

relative to the date of filing, from the whole of the application as filed.

in the present case, the gold standard was clearly not complied with: Plaintiff states 390
in the introductory part of EP 412 that it wants to prevent loss of signal due to
diminished brightness of the incorporated fluorophores in cycles of nucleic acid
sequencing. Plaintiff, as a consequence, had stated in claim 1 as originally filed that
the subject matter of the invention comprises a “defection step which required
repeated or prolonged exposure to intense illumination.” Since this feature had been
included in claim 1 as filed, it must be assumed that it had been considered essential
to the applicant at the time of filing; there is no indication to the contrary. Rather,
only a detection step involving prolonged exposure to intense illumination can
benefit from the anti-oxidative properties of ascorbic acid — which is the core
teaching of EP 412. In contrast, nowhere in the application as filed is there any
statement indicating that the detection step which required repeated or prolonged

exposure to intense illumination could be considered a dispensable option.

Claim 1 in its current overly broad version includes also other ways of determining 391
the identity of one or more of the incorporated nucleotide(s). The claim encompasses
a plurality of methods to determine incorporated nucteotides, such as for example
pyrosequencing or additional radioactive labelling and in such a case repeated or
prolonged exposure to intense illumination would not be necessary. Hence, claim 1

inadmissibly extends beyond the content of the application as filed.

A similar reasoning applies to the feature of "a fluorescent moiety incorporated in a 392
polynucleotide molecule’. This feature was replaced by the result of the step:
“incorporating one or more fluorescently labelled nucleotides into a strand of
nucleic acid", while no disclosure of such exchangeability can be derived from the

application documents.

102
 

LENZ & STAEHELIN

iii)

iv)

With regard to the addition of the fragment “comprising repeating the steps of” it
shall be noted that in none of the sections of the application as filed, the repetition of
the two steps (incorporating/determining) is ever mentioned. Claim | of EP 412 as it
stands, i.e, reading on any method “comprising repeating the steps of [...]" an

indefinite number of combinations of

- incorporation steps (as claimed or else),
- determination steps (as claimed or elsc),
- yet further, different steps prior, after or in between the incorporation /

determination steps

is encompassed. The two steps to be repeated need not even to be arranged in a
specific sequential order. However, the disclosure of EP 412 is clearly limited to
either "Incorporating one or more fluorescently labelled nucleotides into a strand of
nucleic acid" (original claim 4) or to the subject matter of dependent claims such as
"successively incorporatfing} at least 10 nucieotides" (original claim 13), Also for
this reason, claim 1 inadmissibly extends beyond the content of the application as
filed.

Amendments in claim 2

fi

With regard to claim 2, the only basis for the use of a “fluorescently labelled
nucleoside triphosphate" can be found in the introductory section of the application
as filed, where a nucleoside triphosphate of US 5,302,509 is referenced. However, a
mere reference in the prior art section of the application as filed is no sufficient
basis for such an amendment. The patent specification must be self-contained with

respect to the essential features of the invention, The OD was obviously mistaken.
Amendments in claim 15

A similar reasoning applies to claim 15. Claim 15 pertains to a kit comprising —

among other things — a fluorescently labelled nucleotide, wherein the fluorescent

103

393

394

395

396
 

LENZ & STAEHELIN

label is linked to the nucleotide via a cleavable linker. However, there simply is no

basis in the application as filed for a generic “cleavable linker".

In EPO opposition proceedings, the OD was of the opinion that the disclosure could 397
be found on page 7, second paragraph, by way of the reference to WO 03/048387
(see (Enclosure 44, second paragraph; emphasis added)):

"Detectable labels such as fluorophores can be linked to
nucleotides via the base using a suitable linker. The linker
may be acid labile, photoiabile or contain a disutfide
linkage. Preferred labels and linkages include those
disclosed in W003/048387. Other linkages, in particular
Phosphine-cleavable azide-containing linkers, may be
eniployed in the invention as described in greater detail in
WO2004/018493." (Enclosure 36 para. 2; emphasis
added).
However, such a reference which is clearly confined to specific examples of linkers 398
cannot be considered a direct and unambiguous disclosure for a generic cleavable

linker.
Conclusion

EP 412 is invalid for added matter according to Art. 123(2) EPC / Art. 26 para, 1 lite 399
PatA, because at least claims 1, 2 and 15 extend beyond the content of the

application as filed.

Dependent claims 3 to 14 are likewise invalid for added matter, because they share 400

the unduly amended subject matter of claims 1 and 2.

104
 

LENZ & STAEHELIN

é) EP 412 ts invalid for lack of novelty
i) The subject matter of claim 1 is anticipated by US 420

The subject matter of claim 1 and of several of the dependent claims is anticipated by 401

the disclosure US 420:

Evidence: US 6,355,420 B1, US Genomics

(Enclosure 45}
US 420 teaches methods and products useful for determining the sequence of 402
polymers, in particular of DNA, The suggested methods are said to enable the entire
human genome to be sequenced several orders of magnitude faster than by using
conventional technology (col. 6 lines 28-38). The technique is based on the ability to
examine each unit of the DNA and its position on the polymeric backbone
individually. This is accomplished by moving a unit of the DNA past a "station" and
examining a change (e.g. a change of electromagnetic signal), which occurs when the
unit is proximate to the said station, e.g. as a result of an interaction that occurs

between the unit and the station (col. 6 lines 46-63).

 

 

 

 

 

Fig. 8A

For visualization purposes, one example of the method displayed in Fig, 8A is briefly 403

explained: The figure shows a DNA strand being conveyed through a nanochannel

105
 

LENZ & STAERHELIN

(98), The arrow indicates the direction of the DNA strand moving from the bottom to

the top. The DNA strand is labelled by an acceptor fluorophore (100) which

consecutively moves through positions A, B and C. The circles (96) symbolize donor

fluorophores. The donor fluorophores (96) interact in a measurable way (through

Fluorescence Resonance Energy Transfer, FRET) with the acceptor fluorophore

(100) when the acceptor fluorophore (100) is exactly located in position "B" (col. 73
lines 52-67}.

The disclosure of US 420 is, however, not limited to this example.

The disclosure of US 420 anticipates the features of claim 1 of EP 412 as shown in

the following claim chart:

 

Claim features of EP 412

Anticipation by US 420

 

A method of sequencing at least
two nucleotides of a template
nucleic acid comprising repeating

the steps of:

The document deals with sequencing
of a template nucleic acid, this is for
example shown in the section
"Summary of the Invention" which
has already been cited before (col. 6

lines 28-38).

 

1

(a) incorporating one or more
fluorescently labelled nucleatides
into a strand of nucleic acid
complementary to said template

nucleic acid; and

Fluorescence labelling of the nucleic
acid strand of interest can be
achieved, e.g., by means of direct
PCR labelling. Such a method is
disclosed in col. 93 lines 22-38.

 

1.2

 

 

(b) determining the identity of one
or more of the incorporated

nucleotidefs),

 

Detection is carried out by moving
the single, fluorescently labelled

DNA molecule past a "detection

 

 

106

4G4

405
 

LENZ & STAEHELIN

(@)

 

station" where the labelled nucleotide
will interact, fer example, with a
fluorescence donor (FRET). The
general concept of a detection station
is disclosed in col. 34 lines 43-62.

 

 

1.2.1 | wherein the steps of determining | The problem of fluorophore fading is
the identity of the incorporated | dealt with in col. 33 and 34, bridging
nucleotide(s) is carried out in a | paragraph: A range of chemical
buffer which comprises ascorbic | methods for increasing a number of
acid, or a salt thereof. fluorophore excitation cycles are

listed, among others ascorbic acid.

 

 

 

 

Asa result, the subject matter of claim | of EP 412 is anticipated by US 420 and
EP 432 is therefore invalid for lack of novelty.

Anticipation of the remaining asserted claims by US 420

Likewise, various features of the dependent claims are anticipated by the disclosure
of US 420),

Dependent claim 2

The incorporation of fluorescently labelled nucleoside triphosphates is shown in col,

93 lines 22-38:

"Wiemann et al, 1995 describe the method of internally
labeling PCR praducts with fluorescein-15-dATP, a
protocol that can be applied to other fluorophores.”

The fluorescently labelled dATP is a nucleoside triphosphate.

107

406

407

408

409
 

LENZ & STAERELIN

(b)

(¢)

Dependent claim &

It is an aspect of US 420 that the DNA molecule is moved past the detection station
by an electric current (col, 23 lines 6-10). Such mechanism is well known in the art
as electrophoresis, which is likewise mentioned as an exemplary method in US 420
(col. 87 lines 43-61}. In the said experiment of fluorescence microscopy in
combination with electrophoresis (line 43), a TBE buffer (0.5x) was used. TBE
(Tris/Borate/EDTA) buffer is generally adjusted to pH 8.3, hence anticipating the

subject matter of claim 8.
Dependent claims 13 and 14

Dependent claims 13 and 14 add the features that at least 10 nucleotides (or 16
nucleotides respectively) were successively incorporated and that the identity of the

base present in each of the incorporated nucleotides is determined.

The method disclosed in US 420 is suitable for labelling DNA fragments of up to
3 kb (col. 93, lines 28-29). The "successive" incorporation is inherently encompassed

in a PCR processes,

The document also discloses the identity of the base present in each of the
incorporated nucleotides bemg determined. This is for example shown in the

summary section, already cited (col. 6 lines 35-37), but also in col, 48 1, 4-12:

“A four nucleotide labeling scheme can be created where
the A's, C’s, G's, and T's of a target DNA is labeled with
different labels. Such a molecule, upon traversing an
inferaction station, will generate a linear order of signals
which correspond to the linear sequence of nucleotides on
the target DNA, The advantage of using a four nucleotide
strategy is its ease of data interpretation and the fact that
the entire sequence of units can be determined from a
single labeled polymer."

As a result, also the subject matter of claims 13 and 14 lacks novelty over US 420.

108

410

4i]

412

413

4h4
 

LENZ & STAEHELIN

d)

EP 412 is invalid for lack of inventive step
Preliminary remarks

Undisputedly, at the time of filing EP 412 it was known in the art to add chemical
antioxidants such as ascorbic acid (vitamin C) to fluorescent imaging buffers. This is

correctly stated in the introductory section of EP 412 itself, paragraph [0006].

More precisely, it was very common at the time to use chemical antioxidants such as
ascorbic acid in fluorescent imaging buffers when analytical imaging experiments
were performed with fluorescently labelled nucleic acid strands. This can be seen, for
example, in US 2002/0006622.

Evidence: US 2002/0006622, Bradley

(Enclosure 46)

Bradley relates to a method of genomic DNA microarray based comparative genomic
hybridization CGH (see para. [0003}), which may be performed in ascorbic acid (see
para. [0102] and claim 46). Comparative genomic hybridization is a molecular
method for analysing variations in the DNA of a test sample compared to a reference
sample. The aim of this technique is to quickly and efficiently compare two genomic
DNA samples arising from two sources, which are most often closely related,
because it is suspected that they contain differences in terms of either gains (e.g.
duplications} or losses (e.g. deletions). Comparison (e.g. of tumour vs. normal tissue)
is achieved through the use of competitive in sifu hybridization of fluorescently
labelled DNA fragments.

Such an analysis according to general theory is performed in Bradley in Example 1
in the presence of DTT. Ascorbic acid is suggested as an equally valid antioxidant
(see paragraph [0102]) and a clear enhancer of fluorescence intensity. It is worth
noting, that Bradley lists no more than just five (!} suitable antioxidants, namely:
DTT, n-propy! gallate, ascorbie acid, vitamin E (tocopherol), as well as

mercapte-containing compounds for antioxidative purposes.

109

455

416

417

4k8
 

LENZ & STAEHELIN

ii)

The performance of fluorescence imaging techniques with antioxidants, such as
ascorbie acid, was therefore widespread, also and especially in the context of

sequencing techniques performed on nucleic acids.
Inaccurate and incomplete assessment of the prior art in opposition proceedings

The decision of the OD is flawed in several respects. One of the most prominent

amongst them is the choice of the closest prior art document.

The OD held that #O 770 (Enclosure 39) was the closest prior art because “It relates
to the same field as the patent and has the most features in common with the solution
proposed" (see Enclosure 42, section 9.2). The opposition then went on to slate that
“none of the documents cited concerning sequencing provides any incentive to

improve sequencing by reducing photobleaching" (see Enclosure 42, section 9.10).

These findings are incorrect and prompted an inappropriate selection of WO 770
(Enclosure 39) as closest prior art in the assessment of inveritive step. In fact, there

are documents other than WO 770 which
- have more features in common with claim 1 of EP 412:

- pertain to a more relevant technical problem, similar to the one of EP 412;

and
- provide an incentive to improve sequencing by reducing photobleaching.

Defendant suggests the following documents as more suitable closest prior art

documents, instead of WO 770:

- Wo 073 (Enclosure 35; D3 in EPO opposition proceedings}, which teaches
the use of a buffer containing DTT in single molecule arrays for sequencing

by repetitive incorporation of fluorescently labelled nucleotides: and

110

49

420

421

423
 

LENZ & STAEHELIN

- WO 957 (Enclosure 41; D9 in EPO opposition proceedings}, which teaches
the use of anti-bleaching reagents in single molecule arrays for sequencing

by repetitive incorporation of fluorescently labelled nucleotides.

Defendant further considers that Braslavskp et al. has to be considered as a closest

prior art document.

Evidence: Braslaysky et al. (2003), Sequence information can be obtained from single
DNA molecules; PNAS, Vol. 100, No. 7, pp. 3960-3964
(Enclosure 47)

Braslavsky et al, teaches the use of an oxygen scavanging system during illumination

periods with fluorescent dyes.

The decision of the OD ts flawed also for other reasons. The OD did not take into
account other relevant documents to be combined with the above mentioned closest

prior art documents.

Specifically, the OD had rejected obviousness of the subject-matter af EP 412 with

the following line of arguments (see Enclosure 42, section 9.10):

- allegedly, none of the documents of the prior art documents describes the use

of ascorbic acid in fluorescence based sequencing; and

- allegedly, none of the documents describes the use of ascorbic acid as more

efficient than any other oxygen scavenger.

However, these statements are not convincing in view of the prior art submitted

herewith , which the OD had not been aware of:

- Bradley (Enclosure 46) shows the use of ascorbic acid in fluorescence based

sequencing (i.e. sequencing by comparative hybridisation);

- Van Dijk et al. discloses that ascorbic acid is more efficient than DTT; and

Ii

424

425

426

427

428
 

LENZ & STAEBHELIN

- Dittrich et al. discloses that ascorbic acid is more efficient than any other

OxYEeN scavenger,

Evidence: Van Dijk et al. (2004), Combining Optical Trapping and Single-Molecule

iii)

Fluorescence Spectroscopy: Enhanced Photobleaching of Fluorophores;
J. Phys. Chem. B, Vol. 108, pp. 6479-6484
(Enclosure 48}

Dittrich et al., (2001), Photobleaching and stabilization of fluorophores used
for single-molecule analysis with onc- and two-photon excitation, Appl. Phys.
B, Vol. 73, pp. 829-837
(Enclosure 49)
The subject-matter of claim | of EP 412 is obvious in view of various combinations

of documents, as discussed below in detail.
The distinguishing feature over ’O 673 and the objective technical problem

WO 073 (Enclosure 35) can be considered as closest prior art for assessing inventive
step of the subject matter of claim 1. ”O 073 shows the following features of EP 412

claim 1:

 

 

1 A method of sequencing at least The document is directed to a
two nucleotides of a template method of sequencing a_ target
nucleic acid comprising repeating | nucleic acid molecule having a
the steps of: plurality of bases. [...| The sequence
is deduced by identifying which base
is being incorporated into the
growing complementary strand of
the target nucleic acid by the
catalytic activity of the nucleic acid
polymerizing enzyme at cach step in
the sequence of base additions.

(Abstract)

 

 

 

 

112

429

430
 

LENZ & STAEHELIN

 

1.1

(a} incorporating one or more
fluorescently labelled nucleotides
into a strand of nucleic acid
complementary to said template

nucleic acid; and

The general concept is disclosed on
page 5, lines 11-24; page 10, lines 3-
6 and 18-20; page 12, lines 27-28,

The fluorescent label is disclosed on
page 18, entire page; page 21, lines
15-19; claim 15.

 

1.2

{b) determining the identity of one
or more of the incorporated

nucleotide(s),

Ways of determining the identity of
the incorporated nucleotide are

disclosed on page 18.

 

1.2.1

 

 

wherein the steps of determining
the identity of the mceorporated
nucleotide(s) is carried out in a
buffer which comprises ascorbic

acid, or a salt thereof.

 

The steps of determining the identity
are carried out in a buffer comprising
DTT with a pH of 8; see page 17,
lines 27-32.

DTT (dithiotreitol) is an antioxidant.

 

 

The distinguishing feature between I¥O 073 and EP 412 is therefore the use of

ascorbic acid or a salt thereof during the step of determining the identity of the

incorporated nucleotide{s), rather than DTT, as an antioxidant.

Plaintiff stated in prosecution proceedings that the technical effect of the subject
matter of EP 412 over WO 073 allegedly was the superior signal intensity of ascorbic
acid in fluorescence measurements when using a buffer containing ascorbic acid,

rather than DTT. Plaintiff tried te demonstrate an effect by filing comparative data

(see Enclosures 37 and 38).

The Klausing declaration (Enclosure 38) shows that ascorbic acid (used in Lanes 1-4

in the picture below} reduces fluorescence decay due to photobleaching more

113

431

432

433
 

LENZ & STABHELIN

efficiently when compared to DTT (used in Lanes 5-8 in the picture below) after a

series of cycles:

APPENDIX A

 

 

—+~-Lane 3

+ Lana 5
~~ Lane 6
-+— Lane 7
» Lane 8

 

 

However, there are at least two issues with the Klausing declaration: First, the data 434
show that the subject matter of claim 1 of EP 412 has no technical effect at all over
the first two repetitions of the method, Secondly, also for later cycles the data appear
only slightly better than the effect described in WO 770, also for later cycles. This de
nnnimis — if any — effect must be appropriately reflected in the objective technical

problem to be solved.

According to WO 073 (Enclosure 35}, at least 14 bases can successfully be As
incorporated by means of a conventional set-up using DTT. Disclosure for this can

be found in claim 1 ("*epeating said providing [...] / polymerizing [...] / identifying

f...f so that the sequence of the target nucleic acid is determined") in combination

with Fig. LA/C; Fig. 2; page 16, lines 22-23; page 17, lines 21-23). Thus, at least 13
repetitions of the method could be performed by using DTT.

il4
 

LENZ & STAEHELIN

Note that this disclosure of WO 073 is in no contradiction with the data presented in 436
EP 412 which only offers a comparison between ascorbic acid and a buffer having

no antioxidant at all. According to EP 412 (page 18, paragraph [0165]}:

"f...Ja clear difference between the number of clusters
detected at each cycle could be seen, The non-ascorbate
buffer resulted in a loss of signal for each cluster, and a
loss of the number of detectable clusters, such that after
seven cycles the sequencing process was no longer
working. Using the ascorbate buffer, at least 18 cycles of
sequencing could be achieved."

The Klausing declaration, on the other hand, only offers a comparison between 437
ascorbic acid and DTT as an antioxidant. Therefore, even when studying the
Klausing declaration, one still cannot tell how buffers without any antioxidants,
buffers in the presence of DTT and buffers in presence of ascorbic acid would
perform in an overall relative comparison. Based on the chart in the Klausing
declaration, the skilled person cannot tell which fluorescence level would be
required for reliably determining the identity of the base, and there is no indication
whatsoever available that DTT would not be perfectly suitable not only for two

repetitions of the cycle, but also for 8, 10 or 14 cycles.

Since a series of multiple cycles in the presence of antioxidants was thus perfectly 438
known and enabled in the prior art, the technical problem cannot be considered to
enable multiple cycles. Such a wording was incorrectly suggested by the OD (see

Enclosure 42, section 9.8, emphasis added):

“provision of an improved method of sequencing [...} in
which light-induced chemical artefacts are prevented or
reduced, thereby allowing accurate determination of the
identity af the incorporated nucleotides over successive
cycles of nucleotide incorporation and illumination of
fluorescent labels”.

The objective technical problem must rather be worded less ambitiously. The 439

technical problem can merely be to provide an alternative method of sequencing

115
 

LENZ & STAEHELIN

nucleotides of a template nucleic acid in which light-induced chemical artefacts and

detrimental effects of photobleaching are reduced.
WO 073 in combination with Van Dijk et al.

The subject matter of claim 1 is not inventive over WO 073 (Enclosure 35} in

combination with Van Dijk ef al. (Enclosure 48).

Tn an attempt to provide an alternative to, or to improve, the method of sequencing
nucleotides of a template nucleic acid, by reducing light-induced chemical artefacts
and detrimental effects of photobleaching the skilled person would inevitably
consider the use of suitable antioxidant(s). The use of antioxidants was uncontestably
known as a standard measure for extending the fluorescent properties of
fluorophores. For the solution to this problem, the skilled person, being well aware of
the chemistry associated with sequencing, such as fluorescence spectroscopy, would

readily come across Van Dijk ef al. (Enclosure 48).

Fan Dijk et al, discusses single molecule fluorescence spectroscopy study. In
particular, Kan Dijk et al. tested the behaviour of dyes typically used for fluorescent
labellmg (such as TMR or Cy3) when subject to optical trapping in fluorescence
spectroscopy. The research group found that photobleaching rates increased linearly
with the intensity of the fluorescence excitation light. Photobleaching rates were
unatfected by the presence or absence of oxygen, but were significantly diminished
in the presence of antioxidants (see Enclosure 48, Abstract). Van Dijk et al. promotes
the usefulness of this study also for applications in Biology (see Enclosure 48.

Introduction, line 4).

Further, the researchers compared the effect of antioxidants and oxygen depletion on
the photobleaching rates. Tabie 1 shows that oxygen seavenger DTT
{dithiothreitol} decreases the bleaching rate more than 2-fold, while the
presence of ascorbic acid as an antioxidant decreased the bleaching rate even 4-

fold (see Enclosure 48, paragraph bridging the first and second column).

116

440

44

442

443
 

LENZ & STARHELIN

vy)

The person skilled in the art would therefore have had a clear incentive to replace the
buffer composition in W’O 673 comprising DTT with a composition as suggested by
Van Dijk et al., i.e. comprising ascorbic acid. The skilled person would, in any case,
have had a reasonable expectation that photobleaching would be reduced by half

when using ascorbic acid instead of DTT.

In conclusion, the subject matter of claim 1 of EP 412 is not inventive over WO 073
in combination with Van Dijk et al. The skilled person was aware of the impact of
antioxidants on photobleaching and had any reason to expect that ascorbic acid
would perform twice as effective than DTT when used in fluorescence

measurements.

Tt bears emphasis that the OD had not been aware of Van Dijk et al. Hence, one of
the key considerations in the decision of the OD, namely that none of the prior
art decuments on file described the use of ascorbic acid as more efficient than

other oxygen scavengers, is proven wrong and thus no tonger applies.
WO 957 in combination with Dittrich ef al.

The subject matter of claim 1 of EP 412 also lacks an inventive step over WO 937

(Enclosure 41) in view of Dittrich et al. (Enclosure 49).

 

WO 957 discloses:
l A method of sequencing at least A method of determining the
two nucleotides of a template sequence of "colonies" on a

nucleic acid comprising repeating | “clustered array" formed by solid

the steps of: sequence amplification (Abstract).

 

 

Ld (a) incorporating one or more | This can be done by using a

fluorescently labelled nucleotides | sequencing primer complementary to

 

into a strand of nucleic acid | the target and extending this

 

 

 

117

444

445

446

447

448
 

LENZ &

STAEHELIN

 

complementary to said template

nucleic acid; and

sequencing primer with fluorescently
labelled nucleotides (pages 30-31).

The step can be repeated.

 

1.2

(b) determining the identity of one
or more of the incorporated

nucleotide(s},

Any device allowing detection and
preferably quantitation of the
appropriate label, for example
fluorescence or radioactivity, may be
used for sequence determination

(page 31-32, bridging paragraph).

 

1.2.1]

 

wherein the steps of determining
the identity of the imcorporated
nucleatide(s) is carried out in a
buffer which comprises ascorbic

acid, or a salt thereof.

 

 

WO 957 makes use of 5xSSC buffer,
which is known to have a pH value

of 7 (e.g. page 58, line 24).

WO 957 further uses anti-bleaching
reagents (by Prolong, Molecular
Probes, Portland OR) when using
fluorescence detection, e.g. with
Cy5-, Cy3- or fluorescein-labelled
fluorophores (page 66, lines 19-23).

 

 

The differentiating feature between WO 957 and EP 412 is the use of ascorbic acid or
a salt thereof during the step of determining the identity of the incorporated
nucleotide(s), instead of certain antibleaching reagents (by Prolong, Molecular

Probes, Portland OR). Some background information on these antibleaching reagents

was on file in proceedings before the OD.

Evidence:

Molecular Probes (2005), Prolong Antifade Kit, Product Information

[D12 in EPO opposition proceedings]

(Enclosure 50)

118

449
 

LENZ & STAERELIN

However, no structural information on the compounds used is revealed in this 450

product information sheet.

When starting from WO 957 the objective technical problem remains the same as 45k
described above at N 439.

In search for a solution to this problem, the skilled person — not knowing, based on 452
WO 957 which compound should be used as an antifade agent - would be even more

incentivized to look for further information in the prior art.

Dittrich ef al. (Enclosure 49) compares a series of suitable antioxidants in 453
fluorescence spectroscopy in view of their effect on fluorescence intensity. It is again
noteworthy, that Dittrich et al. had not been discussed in the EPO opposition

proceedings.

Dittrich et al. deals with the problem of choosing an ideal antioxidant in fluorescence 454
spectroscopic measurements. The document discusses photobleaching and
stabilization of fluorophores used for single molecule analysis with one or two

photon excitation. Diffrich et al. studies the effect of different stabilizing reagents on
photobleaching rates and photon-emission yields when used in combination with

TMR as a typical dye (see Enclosure 49, page 830, second column, lines 8-10). The
stabilizing agents put to the test where L-ascorbic acid, y-L-glutamyl-L-cysteinyl-

glycine (Glutathiol; 1,4-diazabicyclo[?,2,2}-octane (DABCO); 2-
mercaptoethylamine (MEA).

The efficiency of ascorbic acid as an antioxidant has most impressively been 455
demonstrated in Two-Photon-Excitation (IPE) experiments (Fig. 6). It was shown

that photobleaching can be diminished by all three of ascorbic acid, DABCO and

MEA. However, the intensity y is clearly the highest for ascorbic acid (see
Enclosure 49, Fig. 6).

119
 

LENZ & STAEHELIN

 

 

 

 

 

0.6 4
£
O45
O.2 4
a -
G.0 + pe
erry Toe ey EP TNT ETT “+ F
tE-3 6.04 G4 1 10

rims)

FIGURE 6 AC curves after TPE at 3.5 x (0° W/cm’. Photobleaching can
be diminished by addition of fiscorbie acid (gray solid fie DABCO (black

dotted line), amd MBA (gray dotted line), not by glutathione (fight-gray det-
ted line). The strongly shifted curve of TMR in pure water (black Iie) is
included for comparison. The inset shows the intensity dependence of y for
the different stabilizers (squares: pure water, [Pomby, SSCOrbic acid] crasses:
glutathione, asterisks: DABCO, triangles: MEA)

Hence the skilled person confronted with the objective technical problem to provide 456
an altemative, or improved, method of polynucleotide sequencing, in which the
detrimental effects of photobleaching are mitigated by a very promising antioxidant,
would have considered ascorbic acid, which is promoted as the stabilizing agent of

choice in fluorescence measurements by Diitrich et al.

As mentioned above, like Van Dijk et al., Dittrich et ai. had not been known to the 457
OD. Yet again, Dittrich et al. clearly rebuts the OD's erroneous assumption that none
of the prior art documents on file would describe "the use of ascorbic acid as more

efficient than any other oxygen scavenger".

In conclusion, the subject matter of claim 1 is also not inventive based on WO 957 in 458

combination with Dittrich et al. The skilled person had any reason to believe that

120
 

LENZ & STAEHELIN

vi)

ascorbic acid would serve as an outstanding antibleaching agent when used in

fluorescence measurements.

It goes without saying that WO 957 could and would have been combined also with
Van Dik et al. because Van Dijk et al. performs comparative studies on the
suitability of alternative antibleaching agents (see above, N 442). EP 412 is thus also
invalid for lack of inventive step in view of a combination of WO 957 with Van Dijk

ef al,
Brastaysky et af, in combination with Dittrich et al. or Van Dijk et al.

Also Brasiavsky et al. (Enclosure 47) can be considered as closest prior art, and can
be combined with Dittrich et al. or Van Dijk et al. Braslavsky et al. is yet another
document dealing with successive incorporation of fluorescently labelled nucleotide

triphosphates into a growing DNA strand complementing a template strand.

In brief, Braslavsky et al. discloses the subject-matter of claim 1 as follows:

 

I A method of sequencing at least | Disclosed is a method of determining
two nucleotides of a template the sequence of single DNA
nucleic acid comprising molecules anchored on fused silica
repeating the steps of: surface (page 3961, section “sample

preparation"),

 

 

1.1 {a} incorporating one or more | Successive incorporation of
fluorescently labelled | nucleotides by DNA polymerase is
nucleotides into a strand of | performed (page 3960, right column,
nucleic acid complementary to | first paragraph).

said template nucleic acid; and
The fluorescent labels are, for

example, listed on page 3961, right

column, first paragraph.

 

 

 

 

121

459

460

461
 

LENZ &® STAEHELIN

vii)

 

1.2 (b} determining the identity of After each incorporation event, a

one or more of the incorporated | fluorescent signal is measured (page
nucleotide(s), 3960, right colunm, first paragraph;
section "reagent exchange sequence

for Single-Pair FRET sequencing").

 

 

1.2.1 | wherein the steps of determining | Srasiavisky ef ai suggests the use of
the identity of the incorporated | an oxygen scavanging system to
nucleotide(s) is carried out in a | reduce bleaching of the fluorescent
buffer which comprises ascorbic | dyes (page 3961, right column, last

acid, or a salt thereof, lines of the first paragraph).

 

 

 

 

In an attempt to find an alternative to, or an improved, oxygen scavenging system for
use in fluorescence based nucleotide detection, the skilled person would readily have
consulted Dittrich et al, (Enclosure 49) and/or Van Dijk er al. (Enclosure 48) for
guidance on how to reduce photobleaching. The combination of such documents

would inevitably have led to the subject-matter of claim 1 of EP 412.

Any of #0 073, VO 957 or Brastavsky et al. in combination with WO 165, WO
2004/085546 andfor Parshad et al,

Yet further documents that explicitly deal with fluorescently labelled biomolecules
such as proteins and nucleic acids would also have been readily combined with the
teachings of WO 073, WO 9357 or Brastavsky et al, by the skilled person in an attempt
to solve the objective technical problem (see above, N 439) and the skilled person

would thereby have arrived at the subject-matter of claim 1.

For instance, WO 165 (Enclosure 36) discloses the use of ascorbic acid for the
detection of fluorescent labels in sequencing and other reaction involving cycles of
addition of nucleotides. Specifically, #’O 65 discloses a method of detecting a

fluorescent moiety which is atlached to a nucleic acid by incorporation into a

122

462

463

464
 

LENZ & STAEBRHELIN

polynucleotide during PCR (Example 9, also p. 12 last paragraph), wherein the
addition of ascorbic acid reduces photobleaching of fluorescent dyes during

prolonged exposition to a laser beam.

Similarly, Olson et al. (Enclosure 40), had already been discussed in opposition 465
proceedings for using ascorbic acid in electrophoresis experiments. Two more prior

art documents are submitted herewith.

Evidence: WO 2004/085546 Al, Fluorotechnics Pty
(Enclosure 51)

Parshad et al. (1978), Fluorescence light-induced chromosome
damage and its prevention in mouse cells in culture; PNAS,
Vol. 75, No. 4, pp. 1830-33
(Enclosure 52)

WO 2004/085546 Al (¥O 546) deals with improving fluorescent properties of 466
labelled biomolecules, for example in order to facilitate electrophoresis (see

Enclosure 51, page 1, “technical field", page 2, line 27). WO 346 states on page 9:

"Treatment with an acid, surprisingly, stabilises the
Jluorescent complex, further increases the fluorescent
intensity, prevents or minintises the loss of fluorescence
and/or further increases the signal to background ratio of
the fluorescent complex. The acid may be selected from a
nuneral acid, an organic acid, or combinations thereof:
{...f Suitable organic acids are alkanoic acids (e. g. a Cl-
20 alkanoic acid), halagenoatkanoie acids [...j, ascorbic
acid or iriflic acid. Preferably, the acid is sulfuric acid,
acetic acid, propionic acid, ascorbic acid, hydrochloric
acid, orthophosphoric acid, trifluoroacetic acid,
irichloroacetic acid or chloroacetic acid."

Ascorbic acid is explicitly recited in claim 35 of WO 546, 467

Parshad et al. saggests a combination of glutathione and ascorbic acid to reduce the 468
number of light-induced chromatid breaks in cultured cells (see Enclosure 52, page

1832, paragraph bridging the first and second column),

123
 

LENZ & STARHELIN

Vitl)

The skilled person would have combined any of the closest prior art documents (WO
073, WO 957 or Braslavsky et al.) with WO 546 without further ado, because all such
documents relate ta the same technical field, ie. detecting fluorescently labelied
biomolecules, and because WO 546 promises specific guidance on how fluorescence

can be enhanced.

Likewise, the skilled person would combine any of the closest prior art documents
G¥O 073, WO 957 or Braslavsky et ai.) with Parshad et al. without further ado,
because Parshad et al deals with the same problem as the closest prior art, i.e. to

prevent fluorescent light-induced chromosome, i.e. DNA, damage.

In conchision, the subject matter of claim | is also not inventive over any of HO 073,

WO 957 or Braslavsky et al., in combination with either of WO 346 or Parshad et al.
WO 77¢ in combination with Van Dijk ef al. and/or Dittrich et al,

WO 770 was selected by the OD as the closest prior art. It has been shown above that
this choice was not the most appropriate one. However, even if the skilled person had
started from WO 770, the subject-matter of claim | would be obvious over such prior

art document HO 770 in combination with Mae Dijk et ai. or Dittrich et al.
The OD considered that HO 770 (see Enclosure 42, section 9.2) did

“To. not mention photobleaching as a prablem for
sequencing, on the contrary it describes the use of
photobleaching profiles to differentiate between signals
obtained from single molecule and pixel regions."

While this is correct, it must not be forgotten that, in accordance with the established
problem-solution approach, the problem to be solved needs not be indicated in the
closest prior art document. The problem is to be defined by the technical contribution
of the distinguishing feature between the closest prior art and the claimed subject-

matter, In the present case, the technical contribution, when starting from WO 770,

124

469

470

475

472

473

474
 

LENZ & STAEHELIN

(a)

would be — at best — to reduce a loss of signal due to photobleaching when

performing a sequencing method, or to provide an alternative sequencing method.

The skilled person would have found immediate and highly relevant advice in Van
Dijk et al. (Enclosure 48) and/or Dittrich et al. (Enclosure 49) on how to reduce

photobleaching when performing a single molecule fluorescence analysis.

Both Van Dijk et al. and Dittrich et al. specifically deal with this problem, as can be
inferred already from their respective titles and abstracts. Van Dijk ef al. found that
Infhetobleaching rates were significantly diminished in the presence of
antioxidants" in single-molecule fluorescence spectroscopy (see Enclosure 48,
Abstract}. Dittrich et al, is even entitled "photobleaching and stabilization of

fluorophores used for single-molecule analysis with one- and two-photon excitation."

The skilled person when looking for stabilizing agents for fluorophores - be it
antioxidants, oxigen scavengers or anti-bleaching agents — would thus have solved
the objective technical problem (see above, N 439) without any inventive effort,

merely by following explicit pointers in the prior art,
The remaining asserted claims

The subject-matter of the remaining claims asserted by Plaintiff is likewise invalid.
The lack of inventive step will be discussed hereinafter for dependent claims 2, 3, 4,

8, 9, 10, 12, 13, 14 as well as kit claim 15.
Dependent claim 2

Dependent claim 2 requires that the substrate for incorporation of fluorescently

labelled nucleotides is a nucleoside triphosphate.

The use of nucleoside triphosphates in sequencing by synthesis methods is trivial.
When using nucleoside triphosphates, a pyrophosphate residue is cleaved from the

monomeric nucleoside triphosphates in the polymerase reaction so that the

125

475

476

ATT

478

479

480
 

LENZ & STAEHELIN

(b)

monosaccharides of the nucleotides are coupled to each other via one phosphate
group. The reaction occurs naturally and is particularly beneficial from an energy

point of view.
Often, the abbreviation "dNTP" for "deoxyribonucleotide triphosphate" is used.

The use of nucleoside triphosphates is abundantly disclosed in the prior art, for
example in WO 073 (see Enclosure 35, page 10, second paragraph, “d¢NTP"), in WO
957 (Enclosure 41, pages 51, 53, 55, 64 under the title “cofony generation”), and in
Braslavsky et al. (Enclosure 47, page 3961, second column, “dATP, dGTP, dTTP,
dCTP"), There is thus nothing inventive in dependent claim 2.

Dependent claims 3 and 4

Dependent claims 3 and 4 add the feature of the concentration of ascorbic acid being
at least 10 mM and 20 mM, respectively. There is nothing inventive about a relative
amount of at least 10 mM of ascorbic acid and Defendant is not able to see a

technical effect of such concentration.

In any event, such an amount of at least 10 mM of ascorbic acid is for example

shown in Van Dijk ef al. (Enclosure 48, page 6481, first column, fourth paragraph):

“In another experiment ascorbic acid (100mM, dissolved
in water, DH set to 7) was added."

The amount of 100 mM would therefore have been readily considered by the skilled
person. Furthermore, WO 165 (Enclosure 36) suggests the use of ascorbic acid in a
concentration of 28 mM (Smg/mL, Example 9}. Dependent claims 3 and 4 therefore

also lack an inventive contribution in this respect.

481

432

A83

484

485
 

(c)

(@

ENZ & STAGHELIN

Dependent claims & and 9

Dependent claims 8 and 9 add the feature of the buffer having a pH of about 5.5-8.6,
preferably 7. Such a pH value is very common for sequencing reactions in general.
For example, a pH of 8 is disclosed in #O 073 (Enclosure 35, p. 17 line 30), WO 957
(Enclosure 41) teaches that the fluorescence measurements be performed in 5xSSC
buffer (page 59 lines 25-33), a buffer typically adjusted to a pH of 7.0. WO 770
(Enclosure 39) suggests to perform fluorescence measurements in 100p1 PBS (p. 16
lines 26-28), a buffer having a pH of 7.4.

Dependent claims 10 and I2

Dependent claim 10 adds the feature of the template nucleic acid being present in an
array. According to EP 412, an array provides the possibility to sequence several
template strands in parallel. The templates are “arrayed! on a solid support, wherein
the method includes both single-molecule arrays and clustered arrays (see [0035] of
the B2-publication). It is preferred that the array is a single molecule array (claim

12).

Templates being "arrayed" on a solid support and being sequenced in paralle! were
well known in the prior art, in particular single molecule arrays. For example,
WO073 teaches the possibility of array sequencing by individual molecules
(Enclosure 35, p. 7 line 20, p. 12 line 25, Fig 1 A-B). Also, WO 937 discloses the
arraying of DNA samples (Enclosure 41, p. 6 line 31 to p. 7 line 13. Likewise,
Braslavsky teaches that DNA templates were bound to a surface with a surface
density low enough to resolve single molecules (Enclosure 47, p. 3960, right column,
second paragraph), Also WO 770, a patent by Solexa Ltd., also shows the same
technique (Enclosure 39,. p. 18, fourth last line).

486

487

488
 

fe)

?

NZ & STARHELIN

Dependent claims 13 and 14

Dependent claims [3 and 14 add the features that at least 10 nucleotides (or 16
nucleotides respectively) were successively incorporated and that the identity of the

base present in each of the incorporated nucleotides is determined.

The feature of at least 14 nucleotides being successively incorporated is shown in
WO 073 (Enclosure 35; claim 1: "repeating said providing [...] / polymerizing [...f /
identifying [...] so that the sequence of the target nucleic acid is determined") in
combination with Fig. 1A/C, Fig. 2, page 16, lines 22-23, page 17, lines 21-23). Itis
notable that the publication states in the referenced section that "te entire sequence

of the target nucleic acid can be determined",

Also, Braslavsky teaches the sequencing of target DNA templates having more than
16 bases. For example, a template: 3’-
atcttggagecacaA TCATCGTCATCGTCGTCATCG-~(TCATCG):-5’ biotin was
successfully sequenced (the lower case letters indicating the primer hybridization

region). This includes clearly more than 16 bases.
The subject matter of claims 13 and [4 is thus not inventive either.
Independent hit claim 15

Independent kit claim 15 defines a kit for use in a method according to claim 1,
comprising some already discussed features (fluorescently labelled nucleotides, a

buffer comprising ascorbic acid or a salt thereof), and furthermore comprising
- a fluorescent label being linked to the nucleotide via a cleavable linker; and

- an enzyme capable of catalysing incorporation of said nucleotides into a
nucleic acid strand complementary to a nucleic acid template to be

sequenced; in short: a DNA polymerase,

128

489

490

49]

492

493
 

LENZ & STAEWELIN

Both these additional features were well known in the art at the priority date of EP
412. WO 073 notes that photochemical cleavage of the fluorophore and the
nucleotide, e.g, cleavage of a chemical bond in the linker, may be a step following

the fluorophore detection (see Enclosure 35, paragraph bridging pages 21/22):

"For this scheme, the objective of the present invention is

fo detect all of the photons from each label and then

photobleach or photochemically cleave before or soon

after the next few nucleotide is incorporated in order to

maintain adequate signal to noise values for subsequent

identification steps."
Other examples of cleavable linkers are found on page 24 of #O 073 (Enclosure 35),
or in the references acknowledged in EP 412 itself! WO 03/048387 and WO

2004/018493 (see act, 1_11, paragraph [0025)).

The use of a polymerase enzyme is inherently part of any SBS method and is
mentioned for instance in WO 073 (Enclosure 35, Fig. 1), in WO 937 (Enclosure 41,

page 20 line 11) and in Braslavsky ef al, (Enclosure 47, Abstract).
As a result, kit claim 15 is likewise invalid for lack of inventive step.

Plaintiffs prayers for Relief (ad act, 1 N 198-203)
Plaintiff's Prayers for Relief No. 1-7 (injunctive relief, ad act. 1 N 198-200)

Plaintiffs prayers for relief no. 1 to 7 must be dismissed for lack of infringement as

explained herein,

In addition, such prayers for relief lack the required definiteness. Plaintiffs prayers
for injunctive relief are unspecific and overly broad and do not comply with the

principles set out by the Federal Supreme Court in BGE 131 II 70 cons. 3.3.:

"Wird insbesondere das Verbot patentverletzender
Handhingen beantragt, so kann die  sinngeméisse

129

494

495

496

497

498

499
 

LENZ &

Plaintiff's prayers for injunctive relief do nothing more than repeating the patent
claims. It is impossible to identify specific products of Defendant based on these
prayers for relief. Such prayers for relief are thus inadmissible and the Complaint

must therefore also be dismissed, to the extent it can be examined at all, because of

STAEHELIN

Aufnahme der Patentanspriiche in das
Unterlassungsbegehren zwar zur Kildrung — des
Verleizungsgegenstands erforderlich sein, sle ist aber zur
identifizierung der zu verbietenden Handlungen ehenso
wenig ausreichend wie etwa die Angabe der
Typennummer eines Erzeugnisses (...). Die behauptete
Ferletzungs- oder Ausfihrungsform ist vielmehr so zu
beschreiben, dass durch blosse tatsdchliche Kontrolle
ohne weiteres festgestellt werden kann, ob die verbotene
Ausfithrung vorliegt. Denn der Patentverletzungsprozess
bezweckt die — rechtskrdftige Bestimmung — des
Schutzhereiches des Patents in der Konfrontation
zwischen dem Patent und der behaupteten Verletzungs-
oder Ausfilhrungsform (...). Dieser Zweck ldsst sich nichi
erreichen, wenn im Vollstreckungsverfahren wiederum
geprijt werden muss, ob die dem Patentinhaber
vorbehaltene technische Lehre bentitzt wird. Vielmehr ist
die Verleteungsform als reale technische Handlung durch
bestimmte Merkmale so zu umschreiben, dass es keiner
Auslegung rechilicher oder mehrdeutiger ftechnischer
Begriffe bedarf."

the indefiniteness of Plaintiff's prayers for relief.

2, Plaintiff's Prayers for relief no, 8 and 9 (accounting and monetary claims, ad

act. 1 N 201)

Plaintiff's prayers for relief no. 8 and 9 must be dismissed for lack of infringement by
Defendant. Defendant can neither be made responsibie for alleged damages of

Plaintiff, nor is there any basis to claim a compensation based on surrender of profits

or unjust enrichment.

0

500

30]
 

LENZ & SFAEHELIN

3. Plaintiff's Procedural motion (ad act, 1 N 202)

Defendant does not object to Plaintiff's procedural motion as a matter of principle. 302

However, Defendant points to its own procedural motion regarding an even further 503
limitation of the proceedings to the question of Defendant's capacity to be sued
("Passiviegitimation") in the present proceedings, which restriction is demanded by

procedural efficiency and fairness considerations (see above at N 23).

4. Costs and Indemnification (ad act. 1 N 203)

It is clear from the foregoing that it is Plaintiff who must be ordered to pay the costs 504
of the proceedings and compensate Defendant for its legal and patent attorney
representation. In this context it bears particular emphasis that Plaintiff decided to
bring these proceedings against Defendant without any evidence of infringing
activities of Defendant and without even giving Defendant a chance to declare itself

outside of costly proceedings,

Respectfully submitted, fi /
+ y | Fd. yop _-f
| | IME

Thierry Calame 4 Lata Dorige

Twofold

Enclosures as listed on the separate List of Evidence

13]
 

LENZ & STAEHELIN

TABLE OF CONTENT

OVERVIEW

I. PROCEDURAL ISSUES

A. Power of Attorney

B. Timeliness

C. Language (ad act. 1 N 3)

D. Value in Dispute (ad act, I N 4)

FE.  —- Precedural Motion

Ii ARGUMENT

A. Defendant (ad act. 1 N 8-9)

B. Plaintiff did not provide any proof of infringing activities of Defendant (ad
act, L N 87-92)

Cc. The Complaint must be dismissed for Lack of Capacity to be sued of
Defendant

BD. Plaintiff's Action is an Attempt to Discredit Defendant and intimidate the
Market

E. Technical Background (ad act. 1 N 16-33)

F. Non-Infringement of EP 578

i. Preliminary remarks
a} Subject matter of BP 578 (ad act. 1 N 36-43)
b} ~—- Feature analysis of the claims of EP 578 (ad act. 1 N 44-61)
c} The skilled person

2. The contested sequencing nucleotides, reagent kits and methods do not
infringe EP 578 (ad act. 1 N 93-1505

a) _—- Plaintiff used unsuitable testing material

b) Plaintiff wrongly assumes that BGI/MGI kits for all BGI/MGI
sequencers rely on the same chemistry (ad act. 1 N 110)

c} Plaintiff used unsuitable test methods
d) No direct infringement of claims | and 25 by nucleotides and kits

¢)  Nocontributory infringement of method claims 12 and 17 (ad act.
LN 132-150)

f} Conclusions
EP 578 was erroncously upheld in opposition proceedings
4. EP 578 is invalid for lack of inventive step

a) Tsien et al. discloses the basic principles of SBS
i} SBS method according to Tsien ef al.

nn DAA A NH

id

11
i
12

2
12
12

13
13

14
14
15

7
17
18
22

23
24
 

LENZ & STAEHELIN

H) Selection criteria for the protecting group

iii} Deprotection reaction must not interfere with the DNA
polymerase reaction

iv} Introduction of the 3'-protecting group occurs at the
nucleoside stage

b) = Juetal. as closest prior art

¢) The skilled person's approach towards a protecting group
i) Criteria of use for the protecting group
ii) Small dimension of the protecting group
iii) Selective cleavability under miid conditions in an
aqueous environment is necessary
iv) Deprotection must not lead to an irreversible
denaturation of the DNA
y¥) Neo protecting groups with ester or ketone units
vi) Preferred protecting groups are unbranched and have
no more than 4 atoms in the chain
vii) The preferred MOM group is a protected hemiacetal
d) — Problem-and-solution approach
i The distinguishing feature(s) over Ju ef al.
ii) The objective technical problem
iii)  Could-would approach

e} The remaining asserted claims

D Claim 4

ii) Claims 6,7 and 9
iii) Claim 12

iv) Ciaim 17

vy) Claim 25

The decision of the Opposition Division is flawed for yet further reasons
a) —- The objective technical problem is not plausibly solved
b) = Ju etal. well discloses deprotection in an aqueous medium

c) No reservations based on Ju et al. against the use of 3'-protecting
groups with azidomethy! function

GG. _Non-Infringement of EP 412

1.

Preliminary remarks

a) Specific technical background of EP 452

b}) =: Subject matter of EP 412 (ad act. 1 N 62-695

c} Feature analysis of the claims of EP 412 {ad act. 1 N 70-86)
d) = The skilled person

EP 412 is not infringed by Defendant and by the contested embodiments
{ad act. | N 151-197}

26

28

34
37

38
38
40

43
46

48
30
52
32
32
52

69
69
69
70
72
73

74
74
80

83
91
91
91
93
o4
o4

95

fi
 

LENZ & STAEHELIN

a)

b)

Plaintiff did not provide proof of infringing acts of Defendant (ad
act. | N 87-92, N 151}

The contested sequencing reagent kits and methods do not infringe
FP 412 (ad act. 1 N 152-197)

EP 412 is invalid

a)
b)

qd)

EP 412 was erroneously upheld in opposition proceedings

EP 412 is invalid for added matter
i) Preliminary Remarks

ii) Amendments in claim 1
iii) Amendments in claim 2
iv) Amendments in claim 15
¥) Conclusion

EP 412 is invalid for lack of novelty
i) ‘The subject matter of claim 1 is anticipated by US 426
ii) Anticipation of the remaining asserted claims by US 426

EP 412 is invalid for lack of inventive step

i) Preliminary remarks

ii) Inaccurate and incomplete assessment of the prior art in
opposition proceedings

iii) The distinguishing feature over WO 073 and the
objective technical problem

iv) WO 0673 in combination with Van Dijk ef ail,

¥) iVO 957 in combination with Dittrich et ai,

vi) Brasfavsky et af. in combination with Dittrich ef al. or
Van Dijk et al.

vil} «Any of WO 073, WO 957 or Brastavsky ef al, in
eombination with WO 165, VO 2004/085546 and/or
Parshad et al.

vill) WO 776 in combination with Pan Dijk et al. and/or
Dittrich et al,

ix) The remaining asserted claims

Plaintiff's prayers for Relief (ad act. 1 N 198-203)
1,

Plaintiff's Prayers for Relief No. 1-7 (injunctive relief, ad act. 1 N 198-

200)

Plaintiffs Prayers for relief no. 8 and 9 (accounting and monetary claims,
ad act. 1 N 204)

Plaintiff's Procedural motion (ad act, 1 N 202)
Costs and Indemnification (ad act. 1 N 203)

95

95
96
96

99
99
100
103
103
104

105
105
107

109
109

110
142
116

li?

121

122

124
125

129

129

130
131
131

Tl
 

LENZ & STAEHELIN

LIST OF EVIDENCE

to the Statement of Defense
dated 25 November 2019
to the Federal Patent Court
in the matter
02019 007
Iumina Cambridge Limited vs. Latvia MGI Tech SIA

 

ENCLOSURES
Enclosure 1: Excerpts from the Website of MGI Group http://en.mgitech.cn
Enclosure 2: Illumina Press Release of 28 June 2019, "Illumina Files Patent

Infringement Suits Related to BGI in Switzerland, Turkey and the US"
(www. illumina.com)

Enclosure 3: Business Wire, "Illumina Files Patent Infringement Suits Related to BGI in
Switzerland, Turkey and the US", 28 June 2019 (www.businesswire.com)

Enclosure 4: Bloomberg, “Illumina Files Patent Infringement Suits Related to BGI in
Switzerland, Turkey and the US", 28 June 2019 (www.bloomberg.com)

Enclosure 3: Interlecutory decision of the OD re EP 578, dated 9 December 2015

Enclosure 6: Opponent's withdrawal of appeal, dated 26 July 2017

Enclosure 7: Notification of termination of appeal proceedings, dated 2 August 2017

Enclosure 8: Ju et al, WO 02/29003

Enclosure 9: Odedra et al., WO 01/92284
 

LENZ &

STABEHELIN

 

Enclosure 10:

Enclosure 11:

Enelosure 12:

Enclosure 13:

Enclosure 14:

Enclosure 15:

Enclosure 16:

Enclosure 17:

Enclosure 18:

Enclosure 19:

Enclosure 20:

Oksman et al. (1992), Solution conformations and hydrolytic stability of 2'-
and 3'- substituted 2',3'-Dideoxyribonucleosides, including some potential
inhibitors of haman immunodeficiency virus; J. Phys. Org, Chern. Vol. 5,
pp 741-747

Zavgorodny et al. (2000), 5,X-Acetals in nucleoside chemistry: Synthesis
of 2'- and 3'-O-Azidomethyl derivatives of ribonucleosides; Nucleosides,
Nucleotides and Nucleic Acids, 19(10-12), pp 1977-1991

Zaveorodny et al, (1991), 1-Alkylthioalkylation of Nucleoside Hydroxy!
Functions and Its Synthetic Applications: A New Versatile Method in
Nucleoside Chemistry; Tetrahedron Letters, Vol. 32, No. 51, pp 7593-7596

Canard et al., 1995, Proc. Natl. Acad. Sci, USA, 92: 10859-108636
Tsien et al, WO 91/06678

Exhibits from Greene and Wuts, Protective Groups in Organic Synthesis;
Wiley and Sons (1999)

Kraevskil ef al, (1987), ISSN 0026-8933, pp, 25-29

Metzker et al. (1994), Termination of DNA synthesis by novel 3'-modified
deoxyribonucleoside 5'-triphosphates; Nucleic Acids Research, Vol. 22,
No. 20, pp, 4259-4267

Canard and Sarfati (1994), DNA polymerase fluorescent substrates with
reversible 3'-tags; Gene, Vol. 148, pp. 1-6

Balasubramanian (2011), Sequencing nucleic acids: from chemistry to
medicine; ChemComm, Vol. 47, pp. 7281-7286

Balasubramanian (2014), Chemical biology on the genome; Bioorganic &
Medical Chemistry (http://dx.doi.org/10.1016/).bme.2014.05.016)

Il
 

LENZ &

STAEHELIN

 

Enelosure 21:

Enclosure 22:

Enclosure 23:

Enclosure 24:

Enclosure 25;

Enclosure 26:

Enclosure 27;

Enclosure 28:

Enclosure 29:

Enclosure 30:

Enclosure 31:

Nishinio and Ishido (1986), Partial Protection of Carbohydrate Derivatives.
Part 22, Further Improvement in Introduction of Methoymethyi Group to
Hydroxyl Groups of Carbohydrate Derivatives; Journal of Carbohydrate
Chemistry (https://doi.org/10.1080/07328308608 062969)

Excerpt of Wikipedia, Synthon (https://de. wikipedia.org/wiki/Synthon)

Technical Opinion of Prof’ Carell (incl. Annexes A, B, C)

Gololobov et al. (1992), Recent Advances in the Staudinger Reaction;
Tetrahedron, Vol. 48, No, 8, pp. 1353-1406

Polushin et al. (1996), Synthesis of Oligonucleotides Containing 2'-Azido-
and 2'-Amino-2'-deoxyuridine Using Phosphotriester Chemistry;
Tetrahedron Letters, Vol. 37, No. 19, pp. 3227-3230

Kamai et al. (1999), A mild and Rapid Regeneration of Alcohols from their
Allylic Ethers by Chlorotrimethylsilane/Sodium fodide; Tetrahedron
Letters, Vol. 40, pp, 371-372

freland and Varney (1986), Approach to the Total Synthesis of
Chlorothricolide: Synthesis of (+)-19,20-Dihydro-24-0-
methylchiorothricolide, Methyl Ester, Ethyl Carbonate; J, Org. Chem. Vol.
51, pp. 635-648

Excerpt of Wikipedia, Azide (https://de. wikipedia.org/wiki/Azide)

Cretton et al. (1991), Catabolism of 3'-Azido-3'-deoxythymidine in
Hepatocytes and Liver Microsomes, with Evidence of Formation of 3'-
Amino-3'-deoxythymidine, a Highly Toxic Catabolite for Human Bone
Marrow Cells; Molecular Pharmacology, Vol. 39, pp. 258-266

Saxon and Bertozzi (2000), Cell Surface Engineering by a Modified
Staudinger Reaction; Science, Val, 287, pp. 2007-2010

Excerpt of Wikipedia, Fluorescence
(https://en. wikipedia.org/wiki/Fluorescence)

Il
 

LENZ &

STAEBEHELIN

 

Enclosure 32:

Enclosure 33:

Enclosure 34:

Enclosure 35:

Enclosure 36:

Enclosure 37:

Enclosure 38:

Enclosure 39:

Enclosure 40:

Enclosure 41:

Enclosure 42:

Enclosure 43:

Enclosure 44:

Enclosure 45:

Enclosure 46:

WO 2004/018493, Solexa

Excerpt of Wikipedia, Chemistry of ascorbic acid
(https://en.wikipedia.org/wiki/Chemistry_of_ascorbic_acid)

Excerpt of the website
https:/Awww.sigmaaldrich.com/catalog/product/aldrich/z 166340? lang-en&r
egion=GB; visited 17.11.2019

WO 00/70073, Cornell Research Foundation

WO 02/086165, 3M Innovative Properties

Submission in EPO prosecution, dated 13 April 2011

Klausing declaration, D10

WO 00/06770, Solexa

Olson et at. (2001), Electrophoresis of DNA Adsorbed to a Cationic
Supported Bilayer; Langmuir, 17, 7396-7401

WO 00/18957, Applied Research Systems

Interlecutory decision of the OD re EP 412, dated 30 November 2015

Notification of termination of appeal proceedings, dated 7 March 2016

WO 2006/064199, Solexa

US 6,355,420 BI, US Genomics

US 2002/0006622, Bradley

IV
 

LENZ &

STAERHELIN

 

Enclosure 47:

Enclosure 48:

Enclosure 49:

Enclosure 50:

Enclosure 51:

Enclosure 52:

Braslavsky ef ai., (2003), Sequence information can be obtained from single
DNA molecules; PNAS, Vol. 100, No. 7, pp. 3960-3964

Van Dijk et al, (2004), Combining Optical Trapping and Single-Molecule
Fluorescence Spectroscopy: Enhanced Photobleaching of Fluorophores,
J, Phys. Chem. B, Vol. 108, pp. 6479-6484

Dittrich et al., (2001), Photobleaching and stabilization of fluorophores
used for single-molecule analysis with one- and two-photon excitation;
Appl. Phys. B, Vol. 73, pp. 829-837

Molecular Probes (2005), Prolong Antifade Kit, Product Information
WO 2004/085546, Fluorotechnics

Parshad ei al. (1978), Fluorescence light-induced chromosome damage and
its prevention in mouse cells in culture; PNAS, Vol. 75, No. 4, pp. 1830-33

WITNESS

Andis Slaitis, c/o Latvia MGI Tech SIA, General Manager
